Exhibit 10.2
MASTER TRUST AGREEMENT
for the Franklin Credit Trusts
among
FRANKLIN CREDIT MANAGEMENT CORPORATION
as a Depositor
and
TRIBECA LENDING CORP.
as a Depositor
and
DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Certificate Trustee
and
DEUTSCHE BANK TRUST COMPANY DELAWARE,
as Delaware Trustee
Dated as of December 15, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
DEFINITIONS
       
 
       
SECTION 1.1 Capitalized Terms
    1  
SECTION 1.2 Other Definitional Provisions
    6  
 
       
ARTICLE II
       
ORGANIZATION
       
 
       
SECTION 2.1 Trust Business
    7  
SECTION 2.2 Office
    7  
SECTION 2.3 Purposes and Powers
    7  
SECTION 2.4 Appointment of Trustees; Authority
    8  
SECTION 2.5 Transfer of Transferred Assets to Trust Estate
    8  
SECTION 2.6 Release of Transferred Assets from Trust Estate
    9  
SECTION 2.7 Declaration of Trust
    9  
SECTION 2.8 Title to Trust Property
    9  
SECTION 2.9 Situs of Trust
    10  
SECTION 2.10 Representations and Warranties of the Depositors
    10  
SECTION 2.11 The Delaware Trustee
    10  
SECTION 2.12 Creation of Trusts
    11  
SECTION 2.13 Liability of Owners
    11  
 
       
ARTICLE III
       
TRUST CERTIFICATES AND TRANSFER OF INTERESTS
       
 
       
SECTION 3.1 Initial Ownership
    11  
SECTION 3.2 The Trust Certificates
    11  
SECTION 3.3 Execution, Authentication and Delivery of Trust Certificates
    12  
SECTION 3.4 Registration of Transfer and Exchange of Trust Certificates
    12  
SECTION 3.5 Mutilated, Destroyed, Lost or Stolen Trust Certificates
    13  
SECTION 3.6 Persons Deemed Owners
    13  
SECTION 3.7 Access to List of Owners’ Names and Addresses
    14  
SECTION 3.8 Maintenance of Office or Agency
    14  
SECTION 3.9 [Reserved]
    14  
SECTION 3.10 Restrictions on Transfer of Trust Certificates
    14  
 
       
ARTICLE IV
       
ACTIONS BY TRUSTEES
       
 
       
SECTION 4.1 Prior Notice to Majority Certificateholders with Respect to Certain
Matters; Covenants
    16  
SECTION 4.2 Reserved
    18  
SECTION 4.3 Restrictions on Owners’ Power
    18  

i 



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.4 Majority Control
    18  
 
       
ARTICLE V
       
CERTAIN DUTIES
       
 
       
SECTION 5.1 Reimbursement of Trustee Fees
    19  
SECTION 5.2 Reserved
    19  
SECTION 5.3 Reserved
    19  
SECTION 5.4 Federal Information Returns and Reports to Certificateholders; Trust
Administration
    19  
SECTION 5.5 Administrators
    19  
 
       
ARTICLE VI
       
AUTHORITY AND DUTIES OF TRUSTEES
       
 
       
SECTION 6.1 General Authority
    20  
SECTION 6.2 General Duties
    21  
SECTION 6.3 Action Upon Instruction
    21  
SECTION 6.4 No Duties Except as Specified in this Master Trust Agreement or in
Instructions
    22  
SECTION 6.5 No Action Except Under Specified Documents or Instructions
    23  
SECTION 6.6 Restrictions
    23  
 
       
ARTICLE VII
       
CONCERNING THE TRUSTEES
       
 
       
SECTION 7.1 Acceptance of Trusts and Duties
    23  
SECTION 7.2 Furnishing of Documents
    25  
SECTION 7.3 Representations and Warranties
    25  
SECTION 7.4 Reliance; Advice of Counsel
    26  
SECTION 7.5 Not Acting in Individual Capacity
    27  
SECTION 7.6 Trustee Not Liable for Trust Certificates or Assets
    27  
SECTION 7.7 Limitation of Liability
    27  
SECTION 7.8 Patriot Act
    28  
 
       
ARTICLE VIII
       
COMPENSATION OF TRUSTEES
       
 
       
SECTION 8.1 Fees and Expenses
    28  
SECTION 8.2 Indemnification
    28  
SECTION 8.3 Payments to the Trustees
    29  
SECTION 8.4 Lien on Trust Property
    29  
 
       
ARTICLE IX
       
TERMINATION OF MASTER TRUST AGREEMENT
       
 
       
SECTION 9.1 Termination of Master Trust Agreement
    29  

ii 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE X
       
SUCCESSOR TRUSTEES AND ADDITIONAL TRUSTEES
       
 
       
SECTION 10.1 Eligibility Requirements for Trustees
    30  
SECTION 10.2 Resignation or Removal of Trustees
    30  
SECTION 10.3 Successor Trustees
    31  
SECTION 10.4 Merger or Consolidation of Trustees
    31  
SECTION 10.5 Appointment of Co-Trustee or Separate Trustee
    31  
 
       
ARTICLE XI
       
MISCELLANEOUS
       
 
       
SECTION 11.1 Supplements and Amendments
    33  
SECTION 11.2 No Title to a Trust Estate in Owners
    34  
SECTION 11.3 Limitations on Rights of Others
    34  
SECTION 11.4 Notices
    34  
SECTION 11.5 Severability
    35  
SECTION 11.6 Separate Counterparts
    35  
SECTION 11.7 Successors and Assigns
    35  
SECTION 11.8 No Petition
    35  
SECTION 11.9 No Recourse
    35  
SECTION 11.10 Headings
    35  
SECTION 11.11 GOVERNING LAW
    35  
SECTION 11.12 Entire Agreement
    36  
SECTION 11.13 Survival
    36  

Schedules

         
Schedule 1
  –   Schedule of Lockbox Accounts

EXHIBIT

         
Exhibit A
  –   FORM OF TRUST CERTIFICATE
Exhibit B
  –   FORM OF CERTIFICATE OF TRUST
Exhibit C
  –   FORM OF TRANSFEREE LETTER
Exhibit D
  –   FORM OF ASSET TRANSFER NOTICE
Exhibit E
  –   FORM OF RELEASE NOTICE

iii 



--------------------------------------------------------------------------------



 



MASTER TRUST AGREEMENT
FOR THE FRANKLIN CREDIT TRUSTS
          THIS MASTER TRUST AGREEMENT (the “Master Trust Agreement”), dated as
of December 15, 2008, among, Franklin Credit Management Corporation
(“Franklin”), a Delaware corporation, as a depositor, Tribeca Lending Corp.
(“Tribeca”), a New York corporation, as a depositor (each of Franklin and
Tribeca, a “Depositor” and collectively the “Depositors”), Deutsche Bank
National Trust Company, a national banking association, as Certificate Trustee
(not in its individual capacity but solely as Certificate Trustee, in such
capacity, the “Certificate Trustee”) and Deutsche Bank Trust Company Delaware, a
Delaware banking corporation, as Delaware Trustee (not in its individual
capacity but solely as Delaware Trustee, in such capacity, the “Delaware
Trustee” and, collectively with the Certificate Trustee, the “Trustees”).
WITNESSETH:
          Subject to the terms and conditions contained herein, it is the
intention of the parties hereto that this Master Trust Agreement and the
additional terms more fully described in the related Trust Certificates, shall
constitute a statutory trust under the Statutory Trust Statute, that this Master
Trust Agreement and each related Trust Certificate shall create one or more
separate Trusts and shall constitute the governing instrument thereof.
          For each Trust, from time to time, a Depositor will transfer the
related Assets to such Trust and shall cause such Transferred Assets to be
conveyed to the Custodian to be held on behalf of the Trust.
          At the direction of each Depositor, Huntington (as defined below) or
its designee will receive the Trust Certificates from the Certificate Trustee
evidencing the entire beneficial ownership interest in each Trust, as security
for those certain related guaranty agreements, each dated as of December 19, by
such related Trust in favor of Huntington.
          In consideration of the mutual agreements and covenants herein
contained, the Depositors and the Trustees hereby agree for the benefit of each
of them, the Holders of the Trust Certificates and the Owners as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Capitalized Terms. For all purposes of this Master Trust
Agreement, the following terms shall have the meanings set forth below:
          “Acquisition Date” shall mean each date on which a Depositor deposits
Assets into a Trust pursuant to this Agreement. The Depositor shall provide the
Certificate Trustee with two (2) Business Days prior written notice of an
anticipated Acquisition Date (or such lesser notice as shall be acceptable to
the Certificate Trustee).

 



--------------------------------------------------------------------------------



 



          “Administrators” shall mean the Person(s) designated as such by the
Depositors and acceptable to the Majority Certificateholders in their sole
discretion by written notice to the Trustees, solely in each such Person’s
capacity as Administrator of the Trust and not in such Person’s individual
capacity, or such Administrator’s successor in interest in such capacity, or any
successor appointed as herein provided.
          “Affiliate” shall mean, with respect to any Person, any other Person
which, directly or indirectly, controls, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” (together
with the correlative meanings of “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power (a) to vote
10% or more of the securities (on a fully diluted basis) having ordinary voting
power for the directors or managing general partners (or their equivalent) of
such Person, or (b) to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract, or otherwise.
          “Aggregate Majority Certificateholders” shall mean, as of any date of
determination, with respect to all Trusts then established and in effect, the
Holders of more than an aggregate 50% Percentage Interest of all of the related
Trust Certificates for each Trust established and in effect.
          “Asset” shall mean Record Title of a Loan (as indicated in the related
Asset Transfer Notice) to be transferred to a Trust pursuant to an Asset
Transfer Notice in accordance herewith.
          “Asset Transfer Notice” shall mean, with respect to any Assets to be
transferred to a Trust, the related notice in substantially the form attached as
Exhibit D.
          “Beneficial Title” shall mean any right, title, interest, claim or
share (other than Record Title) in a Loan.
          “Benefit Plan Investor” shall have the meaning assigned to such term
in Section 3.10(b) hereof.
          “Business Day” shall mean a day other than a day on which banking
institutions in California, New York or Delaware are authorized or permitted to
be closed.
          “Certificate of Trust” shall mean a Certificate of Trust in the form
of Exhibit B hereto to be filed for each Trust pursuant to Section 3810(a) of
the Statutory Trust Statute.
          “Certificate Register” and “Certificate Registrar” shall mean the
register mentioned and the registrar appointed pursuant to Section 3.4 hereof.
          “Certificateholder” or “Holder” shall mean a Person in whose name a
Trust Certificate is registered in the Certificate Register.
          “Closing Date” shall mean for each Trust, the date on which the
related Trust Certificates shall be executed and authenticated.

2



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
Treasury Regulations promulgated thereunder.
          “Corporate Trust Office” shall mean, with respect to the Certificate
Trustee, the principal corporate trust office of the Certificate Trustee,
located at Deutsche Bank National Trust Company, 1761 East St. Andrew Place,
Santa Ana, California 92705-4934, Attention: Trust Administration – FM0801,
telecopy number (714) 247-6478, telephone number (714) 247-6000; and with
respect to Delaware Trustee, the principal trust office of Delaware Trustee
located at Deutsche Bank Trust Company Delaware, 1011 Centre Road, Suite 200,
Wilmington, Delaware 19805, Attention: Corporate Trust Administration, telecopy
number (302) 636-3399, telephone number: (302) 636-3392; or at such other
address as the respective Trustee may designate by notice to the Owners and the
Depositors, or the principal corporate trust office of any successor Trustee
(the address (which, in the case of Delaware Trustee, shall be in the State of
Delaware) of which the successor Trustee will notify the Owners and the
Depositors).
          “Custodial Agreement” shall mean any agreement between a Depositor (or
its subsidiary or Affiliate) and a Custodian providing for the possession of
documents evidencing the related Assets on behalf of the Trust. Notwithstanding
any other provision of this Master Trust Agreement, the Trustees shall have no
responsibility for the selection of the Custodian nor for its performance under
the applicable Custodial Agreement.
          “Custodian” shall mean the document custodian under the applicable
Custodial Agreement.
          “Depositor” shall have the meaning set forth in the preamble hereto.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Expenses” shall have the meaning assigned to such term in Section 8.2
hereof.
          “Forbearance Agreement” shall mean (i) that certain First Amended and
Restated Forbearance Agreement and Amendment to Credit Agreements, dated as of
December 19, 2008, by and among the borrowers listed on the signature pages
thereto, Franklin, Franklin Credit Asset Corporation, Franklin Credit Holding
Corporation and The Huntington National Bank (“Huntington”), as the same may be
amended, restated, supplemented or otherwise modified from time to time and
(ii) that certain First Amended and Restated Tribeca Forbearance Agreement and
Amendment to Credit Agreements, dated as of December 19, 2008, by and among the
borrowers listed on the signature pages thereto, Tribeca Lending Corp.,
Franklin, Franklin Credit Holding Corporation and Huntington, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
          “Indemnified Party” shall have the meaning assigned to such term in
Section 8.2 hereof.

3



--------------------------------------------------------------------------------



 



          “Loan” shall mean a residential or commercial mortgage loan or a
mortgage-related receivable.
          “Loan Facility Document” shall mean any document relating to any loan
facility entered into between Huntington or any of its Affiliates on the one
hand and any Depositor or any of its respective Affiliates on the other hand
relating to the Forbearance Agreement.
          “Majority Certificateholders” shall mean, with respect to any Trust,
the Holders of more than an aggregate 50% Percentage Interest of the related
Trust Certificates.
          “Master Trust Agreement” shall mean this Master Trust Agreement, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
          “Moody’s” shall mean Moody’s Investors Service, Inc., and any
successor thereto.
          “Non-U.S. Person” shall mean a person other than a “U.S. Person.”
          “Organization” shall mean any corporation, partnership, joint venture
or enterprise, limited liability corporation, unincorporated association, trust,
estate, governmental entity or other entity or organization and shall include
the successor (by merger or otherwise) of any entity or organization.
          “Owner” shall mean each Holder of a Trust Certificate.
          “Percentage Interest” with respect to each Trust Certificate, the
percentage indicated on the face thereof.
          “Person” shall mean a natural person or an Organization.
          “Prospective Owner” shall have the meaning set forth in
Section 3.10(a) hereof.
          “Record Date” shall mean the 15th calendar day of each month, or if
such 15th day is not a Business Day, the immediately preceding Business Day.
          “Record Title” shall mean, with respect to a Loan, the instrument that
is evidence of ownership shown (or to be shown) on the public record.
          “Related Trust Documents” shall mean, with respect to any Trust,
collectively, this Master Trust Agreement, the related Trust Certificates and
any related Custodial Agreement.
          “Secretary of State” shall mean the Secretary of State of the State of
Delaware.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Agreement and Guaranty” shall mean those certain
(i) security agreements and (ii) guaranties, each dated as of December 19, 2008,
by and among Huntington

4



--------------------------------------------------------------------------------



 



and each Trust created pursuant to this Master Trust Agreement, as amended,
restated supplemented or otherwise modified from time to time.
          “Servicer” shall mean the party that services or collects an Asset.
          “S&P” shall mean Standard and Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and any successor thereto.
          “Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the
Delaware Code, 12 Del. Code § 3801 et seq., as the same may be amended from time
to time.
          “Transfer Date” shall mean, with respect to an Asset, the date on
which it is transferred to a Trust, as specified in the related Trust
Certificate.
          “Transferred Assets” shall mean, for each Trust, the Assets
transferred to the Trust on the related Transfer Date and listed on Schedule 1
attached to each related Trust Certificate and the Depositor’s rights under the
Related Trust Documents.
          “Treasury Regulations” shall mean regulations, including proposed or
temporary regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
          “Trust” shall mean one or more of the Delaware statutory trusts
created by this Master Trust Agreement and the related Trust Certificates.
          “Trust Certificate” shall mean any trust certificate evidencing a
beneficial ownership interest in the related Trust, signed by the Certificate
Trustee in the name and on behalf of such Trust and authenticated by the
Certificate Trustee, in substantially the form annexed hereto as Exhibit A, with
the blanks therein appropriately completed.
          “Trustee” shall mean the Certificate Trustee or the Delaware Trustee
(severally and not jointly), as the context may require, and any successor
trustees hereunder.
          “Trust Estate” shall mean, with respect to any Trust and as of any
date, the Transferred Assets contributed to and held by such Trust pursuant to
the applicable Asset Transfer Notice(s) as of such date.
          “Trust Officer” shall mean, with respect to each Trustee, any managing
director, director, associate, principal, vice president, assistant vice
president, assistant secretary, assistant treasurer, trust officer, authorized
signer or any other officer of such Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, and other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject.
          “Trustee Fees and Expenses” shall mean fees and expenses payable or
reimbursable to each of the Trustees in their respective individual capacities,
including, without

5



--------------------------------------------------------------------------------



 



limitation, fees payable by the Trust to the custodian under any Custodial
Agreement (if applicable), and fees and expenses payable pursuant to
Sections 8.1 and 8.2.
          “U.S. Person” shall mean a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any state thereof or the District of Columbia
(except, in the case of a partnership, to the extent provided in Treasury
Regulations issued pursuant to the authority granted in Section 7701(a)(4) of
the Code) or an estate whose income is subject to United States federal income
tax regardless of its source, or a trust if a court within the United States is
able to exercise primary supervision over the administration of the trust and
one or more United States persons have the authority to control all substantial
decisions of the trust. The term “United States” shall have the meaning set
forth in Section 7701 of the Code.
          SECTION 1.2 Other Definitional Provisions.
          (a) All terms defined in this Master Trust Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
          (b) As used in this Master Trust Agreement and in any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in this Master Trust Agreement or in any such certificate or other
document, and accounting terms partly defined in this Master Trust Agreement or
in any such certificate or other document to the extent not defined, shall have
the respective meanings given to them under generally accepted accounting
principles. To the extent that the definitions of accounting terms in this
Master Trust Agreement or in any such certificate or other document are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained in this Master Trust Agreement or in any
such certificate or other document shall control.
          (c) The words “hereof”, “herein”, “hereunder” and words of similar
import when used in this Master Trust Agreement shall refer to this Master Trust
Agreement as a whole and not to any particular provision of this Master Trust
Agreement; Section and Exhibit references contained in this Master Trust
Agreement are references to Sections and Exhibits in or to this Master Trust
Agreement unless otherwise specified; and the term “including” and its
variations shall be deemed to be followed by “without limitation”.
          (d) The definitions contained in this Master Trust Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.
          (e) Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
          (f) The words “Trustees” shall be deemed to include the words “and/or
either of them” unless the context otherwise requires.

6



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION
          SECTION 2.1 Trust Business. Each Trust created hereunder in which
Franklin is the Depositor shall be known as “[FRANKLIN CREDIT TRUST SERIES]
[ROMAN NUMERIC IDENTIFIER]”. Each Trust created hereunder in which Tribeca is
the Depositor shall be known as “[TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC
IDENTIFIER]”. The Trustees (severally and not jointly) each shall have power and
authority, and each is hereby authorized and empowered to, on behalf of each
Trust, conduct the business of the Trust, make and execute contracts and other
instruments, and sue and be sued, in each case, as provided in this Master Trust
Agreement. The Administrators shall have only those ministerial duties set forth
herein with respect to accomplishing the purposes of the Trust and are not
intended to be trustees or fiduciaries with respect to the Trust or the Holders.
The Trustees shall have the right, but shall not be obligated, to perform those
duties assigned to the Administrators.
          SECTION 2.2 Office. The office of each Trust shall be in care of
Delaware Trustee at its Corporate Trust Office or at such other address in
Delaware as Delaware Trustee may designate by written notice to the Owners and
the Depositors.
          SECTION 2.3 Purposes and Powers. The purpose of each Trust is and each
Trust shall have power and authority, and is hereby authorized and empowered,
without the need for further action on the part of such Trust,
          (a) in the name and on behalf of the Trust, to do or cause to be done
all acts and things as may be necessary, appropriate, or convenient to cause the
Trust, from time to time, to engage in the following activities:
               1. [reserved];
               2. to receive and hold the Trust Estate and any proceeds thereof
(if any and to the extent received) and to hold and deliver to the Owners or
their designees any portion (or all) of the Trust Estate and any proceeds
thereof (if any and to the extent received) pursuant to and in accordance with
the terms of this Master Trust Agreement;
               3. to engage in such other activities as may be required in
connection with conservation of the Trust Estate;
               4. to issue the Trust Certificates in exchange for the related
Assets pursuant to this Master Trust Agreement;
               5. to assign, grant, transfer, pledge, mortgage and convey the
Trust Estate pursuant to the Security Agreement and Guaranty and to hold and
deliver to the Owners pursuant to the terms of this Master Trust Agreement any
portion of the Trust Estate released from the lien of, and remitted to the Trust
pursuant to, the Security Agreement and Guaranty;

7



--------------------------------------------------------------------------------



 



               6. to enter into, execute, deliver and perform the Trust’s
obligations under the Related Trust Documents and Security Agreement and
Guaranty to which it is a party; and
               7. to engage in those activities, including entering into,
executing, delivering, and performing its obligations under the Related Trust
Documents, the Security Agreement and Guaranty and such other agreements,
documents and other writings that are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith.
          (b) in the name and on behalf of each Trust to do or cause to be done
any act or thing contemplated by this Section 2.3(b), to do or cause to be done
all acts and things determined by the Administrators to be necessary,
appropriate, or convenient in exercising the authority, express or implied,
otherwise granted to the Trustees or the Administrators, as the case may be,
under this Master Trust Agreement, and to perform all acts in furtherance
thereof, including the following:
               1. to sell or dispose of the related Trust Estate in whole or in
part at the written direction of the related Majority Certificateholders; and
               2. to engage, solely at the written direction of the Majority
Certificateholders, in those activities, including entering into, executing,
delivering, and performing its obligations under, agreements, documents and
other writings that are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith.
          (c) each Trust is hereby authorized to engage in the activities
specified in Section 2.3(a) and Section 2.3(b) hereof. No Trust shall engage in
any activity other than in connection with the foregoing or other than as
required or authorized by the terms of this Master Trust Agreement or the other
Related Trust Documents. The Administrators shall have the power and authority
to direct the Trustees to perform any act authorized in this Section 2.3. The
Trustees shall have no obligation to monitor any activities of the Depositors.
          SECTION 2.4 Appointment of Trustees; Authority. Each Depositor hereby
appoints the Trustees as trustees of each Trust effective as of the related
Closing Date for each Trust, to have all the rights, powers, authority,
authorization and duties set forth herein.
          SECTION 2.5 Transfer of Transferred Assets to Trust Estate. A
Depositor may, from time to time, following the initial Acquisition Date for
such Trust, deposit, cause to be deposited or otherwise convey Assets to the
Trust pursuant to an Asset Transfer Notice. Prior to the initial Acquisition
Date for each Trust, a Depositor shall instruct (a) the Delaware Trustee to
prepare each Certificate of Trust and (b) the Trustees in writing to (i) execute
each Certificate of Trust, (ii) file such Certificate of Trust for such Trust
and (iii) provide the related Depositor with a filed stamped copy of such
Certificate of Trust along with a good standing certificate issued by the
Delaware Secretary of State’s Office. On each Acquisition Date, the Depositor
hereby grants, transfers, conveys and assigns to the Trust (i) the Assets set
forth on the related Asset Transfer Notice free and clear of all liens other
than liens in favor of

8



--------------------------------------------------------------------------------



 



Huntington in existence on such Acquisition Date and (ii) all of its rights
under the related Custodial Agreement with respect to the Assets. At least two
(2) Business Days prior to each such Acquisition Date (or such shorter period of
time as shall be acceptable to the Certificate Trustee), the related Depositor
shall deliver an Asset Transfer Notice to the Certificate Trustee (with a copy
to the Holders) identifying such Assets to be transferred to the Trust, and such
other information as may be required for the proper administration of the Trust
by the Certificate Trustee. The Certificate Trustee may conclusively rely on the
related Asset Transfer Notice and shall have no duty to verify or independently
determine the accuracy of the information received by it with respect to the
Transferred Assets and their proceeds. The Certificate Trustee shall maintain a
record of the Assets in accordance with its usual and customary procedures. Such
transfer of Transferred Assets will be effected by delivery by or on behalf of
the related Depositor of the documents evidencing the Transferred Assets to the
Custodian on behalf of the Trust. The related Depositor shall pay reasonable
organizational expenses of the Trust as they may arise or shall, upon the
request of a Trustee, promptly reimburse such Trustee in its individual capacity
for any such expenses paid by such Trustee in its individual capacity.
          SECTION 2.6 Release of Transferred Assets from Trust Estate. With
respect to any Trust, 100% of the Holders of such Trust may, at any time,
request the release of certain (or all) Transferred Assets from such Trust to
each of the related Owners’ designee as identified in a writing substantially in
the form of Exhibit E hereto (the “Release Notice”), by providing the
Certificate Trustee and the Custodian with such Release Notice. Upon receipt of
such Release Notice, the Custodian on behalf of the Certificate Trustee shall
release the requested Transferred Assets from the Trust as set forth in the
related Release Notice.
          SECTION 2.7 Declaration of Trust. The Certificate Trustee hereby
declares that it will hold the Trust Estate for each Trust in trust upon and
subject to the conditions set forth herein for the use and benefit of the
related Owners; provided, however, that it is understood and agreed that the
Custodian shall take physical possession of the Assets for each Trust on behalf
of the Certificate Trustee for the benefit of the related Owners. It is the
intention of the parties hereto that each Trust constitute a statutory trust
under the Statutory Trust Statute and that an executed counterpart of this
Master Trust Agreement, together with executed Trust Certificates, shall
constitute the governing instrument of such statutory trust. Effective as of the
date hereof, each Trustee shall have all rights, powers and authority set forth
herein and, to the extent not inconsistent herewith, in the Statutory Trust
Statute with respect to accomplishing the purposes of each Trust.
          SECTION 2.8 Title to Trust Property.
          (a) Title to the Trust Estate with respect to a Trust shall be vested
at all times in such Trust as a separate legal entity except where applicable
law in any jurisdiction requires title to any part of such Trust Estate to be
vested in a trustee or trustees, in which case title shall be deemed to be
vested in the Certificate Trustee and/or a separate trustee, as the case may be.
          (b) The Owners of any Trust, in their capacity as such, shall not have
title to any part of any Trust Estate. No transfer by operation of law or
otherwise of any interest of the Owners shall operate to terminate this Master
Trust Agreement or the Trusts hereunder or entitle any transferee to an
accounting or to the transfer to it of any part of any Trust Estate.

9



--------------------------------------------------------------------------------



 



          (c) Each of the Depositor and the Administrators shall take all
commercially reasonable steps to ensure that legal title to the Trust Estate
shall not be vested in the name of a Trustee unless such recordation is required
by applicable law and/or the related county recorder or otherwise agreed to by
the related Trustee.
          SECTION 2.9 Situs of Trust. Each Trust will be located in the State of
Delaware. No Trust shall have any employees; provided, however, that nothing
herein shall restrict or prohibit the Trustees from having employees within or
without the State of Delaware. Payments will be received by each Trust only in
Delaware or New York. The principal office of each Trust will be at Delaware
Trustee’s Corporate Trust Office in Delaware. Each Trust will also have an
office at the Corporate Trust Office of the Certificate Trustee.
          SECTION 2.10 Representations and Warranties of the Depositors.
Each Depositor hereby represents and warrants to the Trustees and the Owners
that:
          (a) The Depositor has the power and authority to execute and deliver
this Master Trust Agreement and each other Related Trust Document to which it is
a party and to carry out its respective terms; each Depositor has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Trust and such Depositor has duly authorized such sale and
assignment and deposit to the Trust by all necessary corporate action; and the
execution, delivery and performance of this Master Trust Agreement and each
other Related Trust Document to which it is a party have been duly authorized by
such Depositor by all necessary action of a corporation.
          (b) No Asset in any Trust is (a)(1) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”) or (2) has
an annual percentage rate (“APR”) or total points and fees that are equal to or
exceeds the HOEPA thresholds (as defined in 12 CFR 226.32 (a)(1)(i) and (ii)),
(b) a “high cost” mortgage loan, “covered” mortgage loan, “high risk home”
mortgage loan, or “predatory” mortgage loan or any other comparable term, no
matter how defined under any federal, state or local law, (c) subject to any
comparable federal, state or local statutes or regulations, or any other statute
or regulation providing for assignee liability to holders of such mortgage
loans, or (d) a High Cost Loan or Covered Loan, as applicable (as such terms are
defined in the then current Standard & Poor’s LEVELS® Glossary Revised, Appendix
E).
          (c) The Assets that the Depositor will grant, transfer, convey and
assign to the Trust are free and clear of all liens other than liens in favor of
Huntington in existence on the related Acquisition Date.
          SECTION 2.11 The Delaware Trustee. For each Trust,
          (a) Deutsche Bank Trust Company Delaware (the “Delaware Trustee”) is
appointed to serve as the trustee of the Trust in the State of Delaware for the
sole purpose of satisfying the requirement of Section 3807(a) of the Statutory
Trust Statute that the Trust have at least one trustee with a principal place of
business in the State of Delaware. It is understood and agreed by the parties
hereto that the Delaware Trustee shall have none of the duties or liabilities of
the Certificate Trustee.

10



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other provision of this Master Trust Agreement
or any other Related Trust Documents, the duties of the Delaware Trustee shall
be limited to (i) executing the Certificate of Trust (and filing the Certificate
of Trust requested pursuant to Section 2.5) and any other document or instrument
requiring the Delaware Trustee’s signature as required under this Master Trust
Agreement, (ii) accepting legal process served on the Trust in the State of
Delaware and (iii) executing certificates required to be filed with the Delaware
Secretary of State which the Delaware Trustee is required to execute under
Section 3811 of the Statutory Trust Statute. The Delaware Trustee shall have no
liability for the acts or omissions of the Certificate Trustee. The Delaware
Trustee shall be entitled to all of the same rights, protections indemnities and
immunities under this Master Trust Agreement and with respect to the Trust as
the Certificate Trustee. No amendment or waiver of any provision of this Master
Trust Agreement which adversely affects the Delaware Trustee shall be effective
against it without its prior written consent.
          SECTION 2.12 Creation of Trusts. A Depositor shall provide written
direction to the Trustees in accordance with Section 2.5 for the creation of a
Trust (which direction shall include the name of such Trust to be formed and
that such Trust shall be governed by the Master Trust Agreement). The Trustees
may rely conclusively on any direction, consent, notice or other writing
furnished to it by any of the respective Depositors that is not inconsistent
with the terms of this Master Trust Agreement. Each of the Depositors agree to
not provide any direction, consent, notice or other writing which is
inconsistent with the terms and provisions of this Master Trust Agreement. In
addition, any such written instructions provided to the Trustees by a Depositor
in accordance with this Agreement shall be deemed to be provided by the
appropriate Depositor.
          SECTION 2.13 Liability of Owners. The Owners shall be entitled to the
same limitation of personal liability extended to stockholders of private
corporations for profit organized under the general corporation law of the State
of Delaware.
ARTICLE III
TRUST CERTIFICATES AND TRANSFER OF INTERESTS
          SECTION 3.1 Initial Ownership. Upon the formation of a Trust and until
the issuance of the related Trust Certificates, the related Depositor shall be
the beneficial owner of such Trust. The Owners of each Trust shall have recourse
only to the Transferred Assets for such Trust. Separate and distinct records
shall be maintained by each Trust and the assets of each Trust shall be
accounted for in such separate and distinct records by the Trust separately from
the assets of any other Trust created hereunder.
          SECTION 3.2 The Trust Certificates. The Trust Certificates shall not
be issued with a principal amount. The Trust Certificates shall be executed on
behalf of each Trust by manual or facsimile signature of a Trust Officer of the
Certificate Trustee. Trust Certificates bearing the manual or facsimile
signatures of individuals who were, at the time when such signatures shall have
been affixed, authorized to sign on behalf of the related Trust, shall be valid
and binding obligations of such Trust, notwithstanding that such individuals or
any of them shall

11



--------------------------------------------------------------------------------



 



have ceased to be so authorized prior to the authentication and delivery of such
Trust Certificates or did not hold such offices at the date of authentication
and delivery of such Trust Certificates.
          A transferee of a Trust Certificate shall become an Owner, and shall
be entitled to the rights and subject to the obligations of an Owner hereunder,
and shall be bound by this Master Trust Agreement and such Trust Certificate
upon such transferee’s acceptance of such Trust Certificate duly registered in
such transferee’s name pursuant to Section 3.4 hereof.
          SECTION 3.3 Execution, Authentication and Delivery of Trust
Certificates. On the Closing Date for each Trust, the Trust shall issue Trust
Certificates representing in the aggregate 100% of the Percentage Interests of
such Trust which shall be executed by the Certificate Trustee on behalf of the
Trust, authenticated by the Certificate Trustee in accordance with this Master
Trust Agreement, and delivered to or upon the written order of the related
Depositor, in authorized denominations of five percent (5%) or greater of the
Percentage Interests of the related Trust. No Trust Certificate shall entitle
its Holder to any benefit under this Master Trust Agreement, or shall be valid
for any purpose, unless there shall appear on such Trust Certificate a
certificate of authentication substantially in the form set forth in Exhibit A
hereto, executed by the Certificate Trustee by manual signature; such
authentication shall constitute conclusive evidence that such Trust Certificate
shall have been duly and validly authorized, issued, authenticated and delivered
hereunder. All Trust Certificates shall be dated the date of their
authentication and shall be issued in definitive, fully registered form.
          SECTION 3.4 Registration of Transfer and Exchange of Trust
Certificates. The Certificate Registrar shall keep or cause to be kept, at the
office or agency maintained pursuant to Section 3.8 hereof, a Certificate
Register in which, subject to such reasonable regulations as it may prescribe,
the Certificate Registrar shall provide for the registration of Trust
Certificates and of transfers and exchanges of Trust Certificates as herein
provided. No transfer of any Trust Certificate shall be valid, and no transfer
of any Trust Certificate shall be recognized by the Certificate Registrar,
unless and until such Trust Certificate has been surrendered to the office
designated by the Certificate Registrar, and (i) a new Trust Certificate has
been issued to the transferee or (ii) such transfer has been recorded in the
Certificate Register. The Certificate Trustee is hereby appointed the initial
Certificate Registrar, and the Certificate Trustee hereby accepts such
appointment.
          Upon surrender for registration of transfer of any Trust Certificate
at the office or agency maintained pursuant to Section 3.8 hereof, the
Certificate Trustee shall execute, authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Trust Certificates with
the same aggregate Percentage Interest, dated the date of authentication by the
Certificate Trustee or any authenticating agent.
          Every Trust Certificate presented or surrendered for registration of
transfer shall be accompanied by a written instrument of transfer in form
satisfactory to the Certificate Trustee and the Certificate Registrar duly
executed by the Holder or his attorney duly authorized in writing. In addition,
each Trust Certificate presented or surrendered for registration of transfer
must be accompanied by (i) a letter from the Prospective Owner certifying as to
the representations set forth in Sections 3.10(a) and (ii) a letter as required
by Section 3.10(b) hereof. Each Trust Certificate surrendered for registration
of transfer or exchange shall be canceled and

12



--------------------------------------------------------------------------------



 



disposed of by the Certificate Registrar in accordance with its customary
practice. Notwithstanding anything contained herein or elsewhere to the
contrary: each of the Certificate Trustee, the Delaware Trustee and the
Certificate Registrar shall not be personally responsible, or have any personal
liability, for ascertaining whether any transfer complies with securities or
“blue sky” laws, ERISA, or the Investment Company Act; and in determining
whether the conditions set forth in this Article III have been satisfied with
respect to a transfer of a Trust Certificate, each of the Certificate Trustee,
the Delaware Trustee and the Certificate Registrar shall be entitled to
conclusively rely on the certifications contained in the letters referenced in
clauses (i) and (ii) of this paragraph, and shall have no personal obligation to
investigate the truth and correctness thereof.
          A Holder may pledge all of its interest in a Trust Certificate without
the consent of the Depositors or the Trustees or delivery of the items specified
in clauses (i) and (ii) of the immediately preceding paragraph; provided,
however, that such Holder shall deliver the items specified in clauses (i) and
(ii) of the immediately preceding paragraph if the related pledgee forecloses on
such Trust Certificate.
          No service charge shall be made for any registration of transfer or
exchange of Trust Certificates, but the Certificate Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Trust Certificates.
          The Certificate Registrar shall not make any transfer or
re-registration of the Trust Certificates if, after such transfer or
re-registration, there would be more than five Certificateholders with respect
to each Trust.
          SECTION 3.5 Mutilated, Destroyed, Lost or Stolen Trust Certificates.
If (a) any mutilated Trust Certificate shall be surrendered to the Certificate
Registrar, or if the Certificate Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Trust Certificate and
(b) there shall be delivered to the Certificate Registrar and the Trustees (in
their respective individual capacities) such security or indemnity as may be
required by them to defend and save each of them harmless, then in the absence
of notice that such Trust Certificate shall have been acquired by a protected
purchaser, the Certificate Trustee on behalf of the Trust shall execute,
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Trust Certificate, a new Trust Certificate of like
tenor and denomination. In connection with the issuance of any new Trust
Certificate under this Section, the Certificate Trustee or the Certificate
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith. Any duplicate
Trust Certificate issued pursuant to this Section shall constitute conclusive
evidence of ownership in the Trust, as if originally issued, whether or not the
lost, stolen or destroyed Trust Certificate shall be found at any time.
          SECTION 3.6 Persons Deemed Owners. Prior to due presentation of a
Trust Certificate for registration of transfer or exchange, each of the Trustees
and the Certificate Registrar may treat the Person in whose name any Trust
Certificate shall be registered in the Certificate Register as the owner of such
Trust Certificate for all purposes whatsoever contained

13



--------------------------------------------------------------------------------



 



hereunder, and none of the Trustees or the Certificate Registrar shall be bound
by any notice to the contrary.
          SECTION 3.7 Access to List of Owners’ Names and Addresses. With
respect to each Trust, the Certificate Registrar shall furnish or cause to be
furnished to the related Majority Certificateholders, within five (5) Business
Days after receipt by Certificate Registrar of a request therefor from the
related Majority Certificateholders in writing, a list, in such form as the
related Majority Certificateholders may reasonably require, of the names and
addresses of the Holders as of the most recent Record Date of such Trust. If a
Certificateholder applies in writing to the Certificate Registrar, and such
application states the applicant’s desire to communicate with other
Certificateholders of such Trust with respect to their rights under this Master
Trust Agreement or under the Trust Certificates and such application is
accompanied by a copy of the communication that such applicant proposes to
transmit, then the Certificate Registrar shall, within five (5) Business Days
after the receipt of such application, afford such applicant access during
normal business hours to the current list of Certificateholders. Each Holder, by
receiving and holding a Trust Certificate, shall be deemed to have agreed not to
hold any Depositor, the Certificate Registrar or either Trustee personally
accountable by reason of the disclosure of its name and address, regardless of
the source from which such information was derived.
          SECTION 3.8 Maintenance of Office or Agency. The Certificate Trustee
shall maintain an office or offices or agency or agencies where Trust
Certificates may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Certificate Trustee in respect of the
Trust Certificates and the Related Trust Documents may be served. The
Certificate Trustee initially designates Deutsche Bank National Trust Company
c/o DB Services Tennessee, located at 648 Grassmere Park Road, Nashville,
Tennessee 37211-3658 as its principal corporate trust office for such purposes.
The Certificate Trustee shall give prompt written notice to the
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.
          SECTION 3.9 [Reserved]
           SECTION 3.10 Restrictions on Transfer of Trust Certificates.
          (a) Each prospective purchaser and any subsequent transferee of a
Trust Certificate other than a Depositor or Huntington (or their respective
subsidiary or Affiliate as identified to the Certificate Trustee in writing)
(each, a “Prospective Owner”), shall deliver to the Certificate Registrar a
transferee letter substantially in the form of Exhibit C hereto, in which it
shall, among other things, represent and warrant, in writing, to the Trustees
and the Certificate Registrar and any of their respective successors that:
               1. Such Person is (A) a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, and is aware that the seller of
the Trust Certificate may be relying on the exemption from the registration
requirements of the Securities Act provided by Rule 144A and is acquiring such
Trust Certificate for its own account or for the account of one or more
qualified institutional buyers for whom it is authorized to act or (B) an
institutional “accredited investor” within the meaning of subparagraph (a)(1),

14



--------------------------------------------------------------------------------



 



(2), (3) or (7) of Rule 501 under the Securities Act (an “Institutional
Accredited Investor”) that is acquiring such Trust Certificates for its own
account, or for the account of such an Institutional Accredited Investor, for
investment purposes and not with a view to, or for offer or sale in connection
with any distribution in violation of the Securities Act.
               2. Such Person understands that the Trust Certificates have not
been and will not be registered under the Securities Act and may be offered,
sold or otherwise transferred only to a person whom the seller reasonably
believes is (A) a qualified institutional buyer or (B) an Institutional
Accredited Investor, and in accordance with any applicable securities laws of
any state of the United States.
               3. Such Person understands that the Trust Certificates bear a
legend to the following effect:
“THE INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THIS TRUST CERTIFICATE MAY BE DIRECTLY OR
INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER HEREOF ONLY TO
(I) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE ACT, IN
A TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT PURSUANT TO
RULE 144A OR (II) AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE ACT IN A TRANSACTION
THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR THAT IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. NO PERSON IS
OBLIGATED TO REGISTER THIS TRUST CERTIFICATE UNDER THE ACT OR ANY STATE
SECURITIES LAWS. TRANSFERS OF THE INTEREST IN THE TRUST REPRESENTED BY THIS
TRUST CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 3.4 OF
THE MASTER TRUST AGREEMENT. ANY TRANSFER NOT IN COMPLIANCE WITH SUCH
RESTRICTIONS SHALL BE VOID AB INITIO.”
               4. Such Person shall comply with the provisions of
Section 3.10(b) hereof, as applicable, relating to the ERISA restrictions with
respect to the acceptance or acquisition of such Trust Certificate.
          (b) Each Prospective Owner, other than a Depositor or Huntington (or
their respective subsidiary or Affiliate as identified to the Certificate
Trustee in writing), shall represent and warrant, in writing, to the Trustees
and the Certificate Registrar and any of their respective successors that the
Prospective Owner is not (A) an “employee benefit plan” within the meaning of
Section 3(3) of ERISA, or (B) a “plan” within the meaning of Section 4975(e)(1)
of the Code or (C) an entity, including an insurance company separate account or
general account, whose underlying assets include plan assets by reason of a
plan’s investment in the

15



--------------------------------------------------------------------------------



 



entity (each, a “Benefit Plan Investor”) and is not directly or indirectly
purchasing such Trust Certificate on behalf of, as investment manager of, as
named fiduciary of, as trustee of, or with the assets of a Benefit Plan
Investor.
          (c) The Trust Certificates may not be acquired by or for the account
of (i) an employee benefit plan (as defined in Section 3(3) of ERISA) that is
subject to the provisions of Title I of ERISA, (ii) a plan described in
Section 4975(e)(1) of the Code or (iii) any entity whose underlying assets
include plan assets by reason of a plan’s investment in the entity (each, a
“Benefit Plan”). By accepting and holding a Trust Certificate, the Holder
thereof shall be deemed to have represented and warranted that it is not a
Benefit Plan.
ARTICLE IV
ACTIONS BY TRUSTEES
          SECTION 4.1 Prior Notice to Majority Certificateholders with Respect
to Certain Matters; Covenants.
          (a) With respect to each Trust and with respect to the following
matters, the Trust shall not take any action, and the related Majority
Certificateholders shall not direct the Trustees to take any action, unless at
least ten (10) calendar days before the taking of such action, the Trustees
shall have notified the related Certificateholders in writing of the proposed
action and, prior to the 10th day after such notice is given, the related
Majority Certificateholders shall not have notified the Trustees in writing that
such Majority Certificateholders have withheld consent or such Majority
Certificateholders have provided alternative direction:

  1.   the initiation of any claim or lawsuit by the Trust (except claims or
lawsuits brought in connection with the collection of the Assets) and the
compromise of any action, claim or lawsuit brought by or against the Trust
(except with respect to the aforementioned claims or lawsuits for collection of
the Assets including third party lawsuits by the mortgagors);     2.   the
election by the Trust to file an amendment to the Certificate of Trust (unless
such amendment is required to be filed under the Statutory Trust Statute);    
3.   subject to Section 11.1, the amendment or other change to any Related Trust
Document;     4.   the appointment pursuant to this Master Trust Agreement of a
successor Certificate Registrar, or the consent to the assignment by the
Certificate Registrar of its obligations under this Master Trust Agreement;    
5.   the consent to the calling or waiver of any default of any Related Trust
Document;

16



--------------------------------------------------------------------------------



 



  6.   [Reserved];     7.   except as provided in Article IX hereof, the
dissolution, termination or liquidation of the Trust in whole or in part;     8.
  the performance of any act that conflicts with the Security Agreement and
Guaranty or any other Related Trust Document;     9.   the performance of any
act which would make it impossible to carry on the ordinary business of the
Trust;     10.   confession of a judgment against the Trust;     11.   the
possession of Trust assets, or assignment of the Trust’s right to property, for
other than a Trust purpose; or     12.   change the Trust’s purpose and powers
from those set forth in this Master Trust Agreement.

          (b) Each Trust agrees to abide by the following restrictions, except
as otherwise contemplated by the Security Agreement and Guaranty:

  1.   the Trust shall not incur any indebtedness;     2.   the Trust shall not
engage in any dissolution, liquidation, consolidation, merger or sale of assets;
and     3.   the Trust shall not form, or cause to be formed, any subsidiaries
and shall not own or acquire any asset other than the related Transferred
Assets.

          (c) Each Trust shall, except as otherwise contemplated by (i) the
Related Trust Documents and related documentation and (ii) the Security
Agreement and Guaranty:

  1.   maintain books and records separate from any other person or entity;    
2.   maintain its bank accounts separate from any other person or entity;     3.
  not commingle its assets with those of any other person or entity;     4.  
conduct its own business in its own name;     5.   pay its own liabilities and
expenses only out of its own funds;     6.   observe all formalities required
under the Statutory Trust Statute;

17



--------------------------------------------------------------------------------



 



  7.   not guarantee or become obligated for the debts of any other entity or
person;     8.   not hold out its credit as being available to satisfy the
obligation of any other person or entity;     9.   not acquire the obligations
or securities of its Affiliates or either Depositor;     10.   not make loans to
any other person or entity or buy or hold evidence of indebtedness issued by any
other person or entity;     11.   not pledge its assets for the benefit of any
other person or entity;     12.   hold itself out as a separate entity from the
Depositors and not conduct any business in the name of either Depositor;     13.
  correct any known misunderstanding regarding its separate identity; and    
14.   not identify itself as a division of any other person or entity.

          With respect to each Trust, the Trustees shall not have the power,
except upon the written direction of the related Majority Certificateholders,
and to the extent otherwise consistent with the Related Trust Documents, to
(i) institute proceedings to have the Trust declared or adjudicated as bankrupt
or insolvent, (ii) consent to the institution of bankruptcy or insolvency
proceedings against the Trust, (iii) file a petition or consent to a petition
seeking reorganization or relief on behalf of the Trust under any applicable
federal or state law relating to bankruptcy, (iv) consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator (or any similar
official) of the Trust or a substantial portion of the property of the Trust,
(v) make any assignment for the benefit of the Trust’s creditors, (vi) cause the
Trust to admit in writing its inability to pay its debts generally as they
become due or (vii) take any action, or cause the Trust to take any action, in
furtherance of any of the foregoing (any of the above, a “Bankruptcy Action”).
          SECTION 4.2 Reserved.
          SECTION 4.3 Restrictions on Owners’ Power. With respect to each Trust,
the Owners shall not direct the Trustee to take or refrain from taking any
action if such action or inaction would be contrary to any obligation of the
Trust or the Trustees, including their individual capacities, under this Master
Trust Agreement or any of the other Related Trust Documents or would be contrary
to Section 2.3 hereof nor shall the Trustees be obligated to follow any such
direction, if given.
          SECTION 4.4 Majority Control. Except as expressly provided herein, any
action that may be taken by the Owners under this Master Trust Agreement, with
respect to any Trust, may be taken by the related Majority Certificateholders.
Except as expressly provided herein, any written notice of the Owners delivered
pursuant to this Master Trust Agreement, with

18



--------------------------------------------------------------------------------



 



respect to any Trust, shall be effective if signed by the related Majority
Certificateholders at the time of the delivery of such notice.
ARTICLE V
CERTAIN DUTIES
          SECTION 5.1 Reimbursement of Trustee Fees.
          If monies are owed to either of the Trustees, the applicable Depositor
shall pay the Certificate Trustee for distribution to the appropriate entity,
all amounts which are due and owing within ten (10) calendar days of
presentation of an invoice therefor. Further, if the applicable Depositor does
not pay the Certificate Trustee all such amounts (including pursuant to
Sections 8.1 and 8.2 hereof), the Certificate Trustee shall be entitled to seek
and obtain payment of such unpaid amounts from the related Assets (or proceeds
thereof) held by the Owner.
          SECTION 5.2 Reserved
          SECTION 5.3 Reserved
          SECTION 5.4 Federal Information Returns and Reports to
Certificateholders; Trust Administration.
          The Trustee of each Trust covenants and agrees that it shall perform
its obligations hereunder in a manner so as to maintain the status of the Trust
for federal income tax purposes as either a disregarded entity (if the Trust has
a single owner for federal income tax purposes) or a partnership (if the Trust
has more than one owner for federal income tax purposes) and not as an
association taxable as a corporation, a publicly traded partnership, or a
taxable mortgage pool, and to prevent the imposition of any federal, state or
local income or other tax on the Trust. The Trustees shall not be responsible
for the preparation, signature or filing of any income tax filing to be made by
or on behalf of any Trust; provided however, that if the Trust is a partnership
for federal income tax purposes, the Certificate Trustee shall be required to
prepare and file partnership tax returns in respect of such partnership so long
as it receives additional reasonable compensation (not to exceed $10,000 per
year) for the preparation of such filings, written notification from an Owner
recognizing the creation of a partnership agreement or comparable documentation
evidencing the partnership, if any. By acceptance of a Trust Certificate, each
Owner agrees to reasonably cooperate with the Certificate Trustee, to provide
all information reasonably requested by the Certificate Trustee (solely to the
extent that the Certificate Trustee does not possess such information) no later
than thirty (30) Business Days after its request, and to provide all information
required by applicable law (solely to the extent that the Certificate Trustee
does not possess such information) so as to enable the Certificate Trustee to
prepare and file such returns on a timely basis. The Certificate Trustee shall
have no liability to any Certificateholder or to any other Person for the
failure by an Owner to comply with this provision.
          SECTION 5.5 Administrators. Each Administrator shall be a U.S. Person.
Each of the Certificate Trustee and the Delaware Trustee shall be entitled to
treat, and shall be fully protected in treating, as an Administrator any Person
identified to it as an

19



--------------------------------------------------------------------------------



 



Administrator in any written notice provided to it as contemplated in the
definition of “Administrators” herein and, without limiting the generality of
the foregoing, shall have no duty or obligation to determine whether any
Administrator is a U.S. Person. For each Trust, there shall at all times be at
least one Administrator. Except where a requirement for action by a specific
number of Administrators is expressly set forth in this Master Trust Agreement
and except with respect to any action the taking of which is the subject of a
meeting of the Administrators, any action required or permitted to be taken by
the Administrators may be taken by, and any power of the Administrators may be
exercised by, or with the consent of, any one such Administrator acting alone.
Each Administrator shall have the power and authority on behalf of the related
Trust to interpret and apply the provisions set forth in Article V regarding
allocations and distributions to resolve any ambiguities that may result from
such application and to provide the Trustees and the Owners with clarification
of any provision as may be necessary or appropriate.
          With respect to any Trust, notwithstanding anything in any Related
Trust Document to the contrary, in no event shall either of the Trustees be
liable for the acts or omissions of any Administrator and neither of the
Trustees shall have any obligation to: (i) perform the functions or duties of
the Administrator, (ii) monitor the performance of any Administrator or
(iii) appoint any Administrator in the event the related Depositor fails to do
so.
          Franklin is hereby appointed the Administrator of each Trust, and
Franklin hereby accepts such appointment. Franklin shall not be removed as
Administrator of any Trust unless the Certificate Trustee shall have received
prior written notice from the Owner. Upon receipt of any such notice from the
Owner, the Administrator shall be removed effective as of the date specified in
said notice and the Trustees shall cease taking direction from the Administrator
and shall take direction only from the Owner.
ARTICLE VI
AUTHORITY AND DUTIES OF TRUSTEES
          SECTION 6.1 General Authority. The Certificate Trustee shall have the
power and authority, and is hereby authorized, empowered and directed, in the
name and on behalf of each Trust, from time to time, to execute and deliver or
cause to be executed and delivered the related Certificate of Trust, the related
Trust Certificates and the related Security Agreement and Guaranty to which the
Trust is a party and each certificate or other document attached as an exhibit
to or contemplated by each such document to which the Trust is a party and any
amendment thereto or other agreement or instrument contemplated by this Master
Trust Agreement, the Security Agreement and Guaranty and any amendment thereto
or other agreement or instrument contemplated thereby, in each case, in such
form as the Depositors and the Holders shall approve, provide, and direct the
Certificate Trustee in writing to sign. The Certificate Trustee shall have power
and authority and is hereby authorized and empowered, from time to time, to
authenticate and deliver, or cause to be authenticated and delivered, the Trust
Certificates. In addition to the foregoing, the Certificate Trustee shall have
power and authority, and is hereby authorized and empowered, but shall in no
event be obligated, from time to time to take any actions required of any Trust
pursuant to the Related Trust Documents or the related Security Agreement and
Guaranty.

20



--------------------------------------------------------------------------------



 



          SECTION 6.2 General Duties.
          (a) For each Trust, it shall be the duty of each Trustee to discharge
(or cause to be discharged) all of the responsibilities expressly required to be
performed by it as set forth in this Master Trust Agreement, the Security
Agreement and Guaranty and the other Related Trust Documents to which the Trust
is a party, in the interest of the Owners and in accordance with the provisions
of this Master Trust Agreement. Notwithstanding the foregoing, (i) it is
understood and agreed that all obligations, duties and responsibilities of the
Trust under all Related Trust Documents (the “Additional Trust Duties”), other
than those specifically undertaken by the Certificate Trustee in this Master
Trust Agreement and the Security Agreement and Guaranty, shall be effected and
undertaken, and are hereby delegated to, the Depositors, the Servicer and the
Administrators; (ii) neither of the Trustees shall be liable for the acts or
omissions of the Depositors, the Holders, the Servicer or the Administrators in
executing the Additional Trust Duties pursuant to (i) above, nor shall either of
the Trustees have any obligation to monitor the performance of or execute the
Additional Trust Duties if the Depositors, the Servicer or the Administrators
fail to do so; and (iii) the Delaware Trustee shall be deemed to have discharged
its duties and responsibilities hereunder and under the Related Trust Documents
and the Security Agreement and Guaranty to the extent that the Certificate
Trustee has agreed in this Master Trust Agreement and/or any other Related Trust
Document and/or the Security Agreement and Guaranty to perform any act or to
discharge any duty of Delaware Trustee on behalf of any Trust hereunder or under
any Related Trust Document, and Delaware Trustee shall not be held personally
liable for the default or failure of the Certificate Trustee to carry out its
obligations under this Master Trust Agreement, the Security Agreement and
Guaranty or the other Related Trust Documents, as applicable.
          (b) In no event shall either of the Trustees or any agent of the
Trustees be obligated or responsible for making any distributions to Owners or
holding funds of any kind (except as expressly provided in Section 6.2(c)) or
for preparing, executing, filing or delivering in respect of any Trust or on
behalf of another person, either (A) any report or filing required or permitted
by the SEC to be prepared, executed, filed or delivered by or in respect of any
Trust or another person, or (B) any certification in respect of any such report
or filing.
          (c) In the event that the Trust shall receive any funds related to the
Assets (except in payment for fees, expenses and/or indemnities of the
Trustees), to the extent such funds were received by the Trust through a wire
transfer the Certificate Trustee shall wire the amount of such funds to the
related account listed on Schedule 1 attached hereto or to the extent the Trust
received a check, forward any check received by the Trust representing such
funds directly to the related lockbox account listed on Schedule 1 attached
hereto. The Owner shall provide the Certificate Trustee with any updates to the
information contained on Schedule 1 from time to time.
          SECTION 6.3 Action Upon Instruction.
          (a) With respect to each Trust, subject to Article IV hereof and in
accordance with the terms of the Related Trust Documents, the related Majority
Certificateholders may, by written instruction, direct either or both of the
Trustees, as applicable, in the management of such Trust but only to the extent
consistent with such Trustee’s duties hereunder and the limited

21



--------------------------------------------------------------------------------



 



purpose of such Trust. Such direction may be exercised at any time by written
instruction of the Majority Certificateholders pursuant to Article IV hereof,
and each Trustee shall have no liability to any Person for acting in accordance
with such directions.
          (b) A Trustee shall not be required to take any action hereunder or
under any Related Trust Document if such Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in personal liability on the part of such Trustee or is contrary to the
terms hereof or of any Related Trust Document or is otherwise contrary to law.
          (c) Whenever a Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Master Trust Agreement or
under any other Related Trust Document, such Trustee shall promptly give notice
(in such form as shall be appropriate under the circumstances) to the related
Majority Certificateholders of the applicable Trust requesting instruction from
such Owners as to the course of action to be adopted, and to the extent that
such Trustee acts or refrains from acting in good faith in accordance with any
written instruction of such Owners, such Trustee shall not be personally liable
on account of such action or inaction to any Person. If such Trustee shall not
have received appropriate instruction within 10 days of receipt of such notice
(or within such shorter period of time as reasonably may be specified in such
notice or may be necessary under the circumstances) it may, but shall be under
no duty to, take or refrain from taking such action, not inconsistent with this
Master Trust Agreement or the other Related Trust Documents, as it shall deem to
be in the best interests of the Owners, and shall have no personal liability to
any Person for such action or inaction.
          (d) In the event that a Trustee is unsure as to the application of any
provision of this Master Trust Agreement, the Security Agreement and Guaranty or
any other Related Trust Document or any such provision is ambiguous as to its
application, or may be, in conflict with any other applicable provision, or in
the event that this Master Trust Agreement permits any determination by a
Trustee or is silent or is incomplete as to the course of action that a Trustee
is required or permitted to take with respect to a particular set of facts, such
Trustee may give notice (in such form as shall be appropriate under the
circumstances) to the related Majority Certificateholders of the applicable
Trust requesting instruction and, to the extent that such Trustee acts or
refrains from acting in good faith in accordance with any such instruction
received, such Trustee shall not be personally liable, on account of such action
or inaction, to any Person. If such Trustee shall not have received appropriate
instruction within 10 days of receipt of such notice (or within such shorter
period of time as reasonably may be specified in such notice or may be necessary
under the circumstances) it may, but shall be under no duty to, take or refrain
from taking such action, not inconsistent with this Master Trust Agreement or
the other Related Trust Documents, as it shall deem to be in the best interests
of the Owners, and shall have no personal liability to any Person for such
action or inaction.
          SECTION 6.4 No Duties Except as Specified in this Master Trust
Agreement or in Instructions. Neither Trustee shall have any duty or obligation
to manage, make any payment with respect to, register, record, sell, dispose of,
or otherwise deal with any Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which any Trust is a party, except as expressly required to be performed by
such Trustee as set forth in this Master Trust Agreement, and no implied duties

22



--------------------------------------------------------------------------------



 



or obligations shall be read into this Master Trust Agreement or any other
Related Trust Document against either Trustee. Neither Trustee shall have any
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it or any Trust hereunder or under any
other agreement or to prepare or file any Securities and Exchange Commission or
other filing for a Trust (other than the obligation of the Delaware Trustee to
file the Certificate of Trust as requested pursuant to Section 2.5) or to record
this Master Trust Agreement or any other Related Trust Document. Each Trustee in
its individual capacity nevertheless agrees that it will, at its own cost and
expense, promptly take all action as may be necessary to discharge any liens on
any part of a Trust Estate that result from intentional actions by the
applicable Trustee that are not related to the ownership or the administration
of the Trust Estate or either of the Certificate Trustee or the Delaware
Trustee, respectively, serving as Trustee.
          SECTION 6.5 No Action Except Under Specified Documents or
Instructions. Neither Trustee shall manage, control, use, sell, dispose of or
otherwise deal with any part of a Trust Estate except (i) in accordance with the
powers granted to and the authority conferred upon such Trustee pursuant to this
Master Trust Agreement, (ii) in accordance with the other Related Trust
Documents and (iii) in accordance with any document or instruction delivered to
such Trustee by (a) the Depositors, (b) the Administrators, (c) Aggregate
Majority Certificateholders or (d) pursuant to Section 6.3 hereof, in each case
in accordance with the terms of this Master Trust Agreement.
          SECTION 6.6 Restrictions. Neither Trustee shall take any action
(a) that is inconsistent with the purposes of a Trust set forth in Section 2.3
hereof or (b) that, to such Trustee’s actual knowledge, would result in a Trust
becoming taxable as a corporation unless the Trustee is provided with a
direction letter by the Depositor and Administrator, and such letter has been
acknowledged and agreed to by the Owner. None of the Owners, the Depositors, the
Servicer or any Administrator shall direct either Trustee to take action that
would violate the provisions of this Section.
ARTICLE VII
CONCERNING THE TRUSTEES
          SECTION 7.1 Acceptance of Trusts and Duties. Each of the Trustees
accepts the trusts hereby created and agrees to perform only such duties
hereunder with respect to such trusts but only as are expressly required to be
performed by such Trustee as set forth in this Master Trust Agreement, the
Security Agreement and Guaranty and the other Related Trust Documents to which a
Trust is a party. The Certificate Trustee also agrees to disburse all moneys
actually received by it constituting part of a Trust Estate upon the terms of
this Master Trust Agreement. Each Trustee shall not be personally answerable or
accountable hereunder or under any Related Trust Document or the Security
Agreement and Guaranty under any circumstances, except to the related Owners and
the related Trust (i) for its own willful misconduct, bad faith or gross
negligence; (ii) in the case of the inaccuracy of any representation or warranty
contained in Section 7.3 hereof expressly made by the applicable Trustee;
(iii) for liabilities arising from the failure of the applicable Trustee to
perform obligations expressly undertaken by it in the last sentence of
Section 6.4 hereof; or (iv) for taxes, fees or other charges

23



--------------------------------------------------------------------------------



 



on, based on or measured by, any income or gains received by the applicable
Trustee with respect to its own corporate tax filings. In particular, but not by
way of limitation (and subject to the exceptions set forth in the preceding
sentence):
          (a) neither Trustee shall be personally liable for any error of
judgment made in good faith by such Trustee;
          (b) neither Trustee shall be personally liable with respect to any
action taken or omitted to be taken by it in accordance with the instructions of
the Owners, the Servicer, the Depositors or any Administrator;
          (c) no provision of this Master Trust Agreement, the Security
Agreement and Guaranty or any other Related Trust Document shall require either
Trustee to expend or risk its own funds or otherwise incur any personal
financial liability in the performance of any of its respective rights, duties,
or powers hereunder or under the Security Agreement and Guaranty or any Related
Trust Document if such Trustee shall have reasonable grounds for believing that
repayment of such funds or indemnity reasonably satisfactory to it against such
risk or personal liability is not reasonably assured or provided to it (as such
and in its individual capacity); and further, the Depositors and if any
directions are given by the Owners, the Owners shall hold the Trustees harmless,
and the Trustees shall not be liable, for any consequences to such Depositors
and if any directions are given by the Owners, the Owners resulting from any
failure of the Depositors and if any directions are given by the Owners, the
Owners to provide such indemnity. Without limiting the generality of the
foregoing, neither Trustee shall be required to follow any direction of the
Owners, the Administrator, the Majority Certificateholders or a Depositor with
respect to actions to be taken or not taken after the occurrence of a default or
event of default under any Related Trust Document or the Security Agreement and
Guaranty, if the Trustees reasonably believe that such directions would cause
them to incur any liability, loss, cost or expense (including legal fees and
expenses), other than costs or expenses that are incurred in the ordinary course
of Trustees’ performance of their obligations hereunder, unless the Owners,
Administrator, Majority Certificateholders or Depositor have furnished the
Trustees with indemnity reasonably satisfactory to it.
          (d) under no circumstances shall either Trustee be personally liable
for indebtedness evidenced by or arising under any of the Related Trust
Documents or the Security Agreement and Guaranty;
          (e) neither Trustee shall be personally responsible for or in respect
of the validity or sufficiency of the Trust Certificates, the Security Agreement
and Guaranty or this Master Trust Agreement or for the due execution hereof by
the Depositors or for the form, character, genuineness, sufficiency, value or
validity of any Trust Estate or for or in respect of the validity or sufficiency
of the Related Trust Documents and the Security Agreement and Guaranty, other
than, as to the Certificate Trustee, the Certificate Trustee’s due execution (in
the name and on behalf of the Trust) and authentication of the Trust
Certificates, and neither Trustee shall in any event assume or incur any
personal liability, duty, or obligation to any Owner or other Person, other than
as expressly provided for herein or in the Related Trust Documents or the
Security Agreement and Guaranty to which the Trust is a party;

24



--------------------------------------------------------------------------------



 



          (f) neither Trustee shall be personally liable for the default or
misconduct of any Servicer, Custodian or the Administrator under or any other
party to any of the Related Trust Documents, the Security Agreement and Guaranty
or otherwise and shall not be personally liable for monitoring the performance
of such Persons;
          (g) neither Trustee shall be under any personal obligation to exercise
any of the rights or powers vested in it by this Master Trust Agreement, or to
institute, conduct or defend any litigation under this Master Trust Agreement or
otherwise or in relation to this Master Trust Agreement, the Security Agreement
and Guaranty or any other Related Trust Document, at the request, order or
direction of any of the Owners, Depositors or Administrators unless such Owners,
Depositors or Administrators have offered to such Trustee (as such and in its
individual capacity) security or indemnity satisfactory to it in its reasonable
discretion against the costs, expenses and liabilities that may be incurred by
it (as such and in its individual capacity) therein or thereby. The right of
each Trustee to perform any discretionary act enumerated in this Master Trust
Agreement and the Security Agreement and Guaranty or in any other Related Trust
Document shall not be construed as a duty, and each Trustee shall not be
personally answerable except to the Owners and the Trust for its own gross
negligence, bad faith or willful misconduct in the performance of any such act;
          (h) notwithstanding any other provisions hereof to the contrary, the
Trustees shall not be liable for any special, indirect, or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits) even
if the Trustee has been advised of the likelihood of such loss or damage, and
regardless of the form of action; and
          (i) to the extent that, at law or in equity, the Trustees have duties
(including fiduciary duties) and liabilities relating thereto to the Trust or
the Owners, it is hereby understood and agreed by the other parties hereto and
the Owners that such duties and liabilities are replaced by the duties and
liabilities of the Trustees expressly set forth in this Master Trust Agreement;
provided, however, no provision of this Master Trust Agreement or any Trust
Certificate may (i) eliminate the implied contractual covenant of good faith and
fair dealing, or (ii) limit or eliminate liability for any act or omission that
constitutes a bad faith violation of the implied contractual covenant of good
faith and fair dealing.
          SECTION 7.2 Furnishing of Documents. Each Trustee shall furnish to the
Owners, promptly upon receipt of a written request therefor, duplicates or
copies of all reports, notices, requests, demands, certificates, financial
statements, and any other instruments furnished to such Trustee under the
Related Trust Documents, promptly upon written request therefor.
          SECTION 7.3 Representations and Warranties.
          Each Trustee in its individual capacity, as applicable, hereby
represents and warrants to the Depositors, for the benefit of the Owners, as to
itself that:
          1. The Certificate Trustee in its individual capacity hereby
represents and warrants that it is a national banking association, validly
existing and in good standing under the laws of the jurisdiction under which it
was organized. It has all

25



--------------------------------------------------------------------------------



 



requisite corporate power and authority to execute, deliver and perform its
obligations under this Master Trust Agreement.
          2. The Delaware Trustee in its individual capacity hereby represents
and warrants that it is a Delaware banking corporation, validly existing and in
good standing under the laws of the jurisdiction under which it was organized.
It has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Master Trust Agreement.
          3. It has taken all corporate action necessary to authorize the
execution and delivery by it of this Master Trust Agreement, and this Master
Trust Agreement will be executed and delivered by one of its officers who is
duly authorized to execute and deliver this Master Trust Agreement on its
behalf.
          4. The Master Trust Agreement has been, or, when executed and
delivered will have been, duly authorized, validly executed and delivered by
such Trustee and constitutes, a valid and binding agreement of such Trustee,
enforceable against such Trustee in accordance with its terms, except to the
extent that enforceability may (A) be subject to insolvency, reorganization,
moratorium, or other similar laws, regulations or procedure of general
applicability now or hereinafter in effect relating to or affecting creditor’s
rights generally, (B) be limited by general principles of equity (whether
considered in proceedings at law or in equity) and (C) neither the execution or
the delivery by it of this Master Trust Agreement, nor the consummation by it of
the transactions contemplated hereby, nor compliance by it with any of the terms
or provisions hereof will contravene any federal or Delaware law, governmental
rule or regulation governing the banking or trust powers of such Trustee or any
judgment or order binding on it, or constitute any default under its charter
documents or bylaws.
          SECTION 7.4 Reliance; Advice of Counsel.
          (a) Neither Trustee shall incur any personal liability to anyone in
acting upon any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond, or other document or paper believed
by it to be genuine and believed by it to be signed by an appropriate Person.
Each Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any Person as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the method of the determination of which is
not specifically prescribed herein, each Trustee may for all purposes hereof
rely on a certificate, signed by two officers of each Depositor, one of which
shall be the chief financial, chief operating, or chief executive officer of the
related Depositor together with the executed acknowledgement of the related
Holder, as to such fact or matter and such certificate shall constitute full
protection to such Trustee for any action taken or omitted to be taken by it in
good faith in reliance thereon.
          (b) In the exercise or administration of the Trusts hereunder and in
the performance of its duties and obligations under this Master Trust Agreement
or the other Related Trust Documents, each Trustee (i) may act directly or
through its agents or attorneys pursuant to agreements entered into with any of
them, and such Trustee shall not be personally liable for the

26



--------------------------------------------------------------------------------



 



conduct or misconduct of such agents or attorneys if such agents or attorneys
shall have been selected by such Trustee in good faith and (ii) may consult with
counsel, accountants and other skilled persons to be selected in good faith and
retained or employed by it and the advice or any opinion of any such counsel
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in accordance with such
advice or opinion of counsel. Each Trustee shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the opinion or
advice of any such counsel, accountants or other such persons.
          SECTION 7.5 Not Acting in Individual Capacity. Except as provided in
Section 7.3, in accepting the Trusts hereby created, each of the Trustees acts
solely as Trustee hereunder and not in its individual capacity, and all Persons
having any claim against either Trustee by reason of the transactions
contemplated by this Master Trust Agreement or any other Related Trust Document
shall look only to the related Trust Estate for payment or satisfaction thereof.
          SECTION 7.6 Trustee Not Liable for Trust Certificates or Assets. The
recitals contained herein and in the Trust Certificates (other than the
execution by the Certificate Trustee of the related Trust Certificates on behalf
of a Trust and the certificate of authentication by the Certificate Trustee, as
applicable) shall be taken as the statements of the Depositors and the
Certificateholders, and neither of the Trustees assumes any personal
responsibility for the correctness thereof. Neither of the Trustees makes any
representations as to the validity or sufficiency of this Master Trust
Agreement, of any other Related Trust Document or of the Trust Certificates
(other than as specified in Section 7.3 hereof), or of any Assets or related
documents. Neither of the Trustees shall at any time have any personal
responsibility or liability for or with respect to the legality, validity and
enforceability of any Asset, or the perfection and priority of any security
interest created by any Asset or the maintenance of any such perfection and
priority, or for or with respect to the sufficiency of any Trust Estate or its
ability to generate the payments to be distributed to Owners pursuant to any
agreement between the Depositor(s) and Huntington as Owners, including, without
limitation: the origination, the existence, condition, ownership and servicing
of any Asset; the existence and enforceability of any insurance thereon; the
existence and contents of any Asset on any computer or other record thereof, the
validity of the assignment of any Asset to the Trust or of any intervening
assignment; the completeness of any Asset; the performance or enforcement of any
Asset; the compliance by each of the Depositors with any warranty or
representation made under any Related Trust Document or in any related document
or the accuracy of any such warranty or representation or any action of the
Servicer, the Custodian or any subservicer taken in the name of either Trustee.
          SECTION 7.7 Limitation of Liability. If either Trustee requests
instruction from the Owner with respect to any action or omission in connection
with this Master Trust Agreement, the Trustees shall be entitled (without
incurring any liability therefor to the Owner or any other Person) to refrain
from taking such action and continue to refrain from acting unless and until the
Trustees shall have received written instructions from the Owner with respect to
such request. Nothing in this Master Trust Agreement shall be deemed to require
the Trustees to determine whether there are any prior or adverse interests in
any Assets, including, without limitation, interests for which the Trustees may
act as agent. The Trustees shall not be under any duty or obligation to inspect,
review or examine any files or other information to

27



--------------------------------------------------------------------------------



 



determine that the contents thereof are genuine, enforceable or appropriate for
the represented purpose or that any document has been actually recorded or that
they are other than what they purport to be on their face. Upon receipt by the
Trustees of the transfer documents required pursuant to Section 3.4 hereof from
any pledgee of any Holder, such pledgee shall be the Owner of the Trust
Certificate for all purposes under this Master Trust Agreement and the Trustees
shall not follow any direction of the prior Certificateholder.
          SECTION 7.8 Patriot Act. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Trustees are required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Trustees. Accordingly,
each of the parties agrees to provide to the Trustees upon their request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Trustees to comply with Applicable Law.
ARTICLE VIII
COMPENSATION OF TRUSTEES
          SECTION 8.1 Fees and Expenses. Each Trustee in its individual capacity
shall receive from the Depositors, and to the extent not paid by the Depositors,
from the Trusts as compensation for its services hereunder, such fees as have
been separately agreed upon before the date hereof between the Depositor and the
respective Trustee, and each Trustee in its individual capacity shall be
entitled to be reimbursed by the Depositors, and to the extent not paid by the
Depositors, from the Trusts, for its other reasonable expenses hereunder,
including the reasonable compensation, expenses and disbursements of such
agents, representatives, experts and counsel as each Trustee may employ in
connection with the exercise and performance of its powers, rights or its duties
hereunder or under the other Related Trust Documents and the Security Agreement
and Guaranty.
          SECTION 8.2 Indemnification. The Depositors shall indemnify, defend
and hold harmless (and to the extent the Depositors do not satisfy their
obligations, the related Trust shall indemnify, defend and hold harmless) each
Trustee in its individual capacity and its officers, directors, agents,
employees, successors, assigns, agents and servants (collectively, the
“Indemnified Parties”) from and against, any and all liabilities, obligations,
losses, damages, taxes, claims, actions and suits, and any and all reasonable
costs, expenses and disbursements (including reasonable legal fees and expenses)
of any kind and nature whatsoever (collectively, “Expenses”) which may at any
time be imposed on, incurred by, or asserted against such Trustee or any
Indemnified Party in any way relating to or arising out of this Master Trust
Agreement, the other Related Trust Documents, the Trust Estates, the
administration of the Trust Estates or the action or inaction of such Trustee
hereunder, except to the extent such Expenses arise due to the gross negligence,
bad faith or willful misconduct of such Indemnified Party. The indemnities,
rights, and obligations contained in this Section and Section 8.1 shall survive
the resignation or removal of such Trustee and shall survive the termination of
this Master Trust Agreement, the Security Agreement and Guaranty and/or the
Trusts.

28



--------------------------------------------------------------------------------



 



          SECTION 8.3 Payments to the Trustees. For each Trust, any amounts paid
to either of the Trustees pursuant to this Article VIII shall be deemed not to
be a part of the Trust Estates immediately after such payment.
          SECTION 8.4 Lien on Trust Property. With respect to any Trust, the
Trustees shall have a lien on the Trust Estate for that Trust for any amounts
due hereunder from such Trust.
ARTICLE IX
TERMINATION OF MASTER TRUST AGREEMENT
          SECTION 9.1 Termination of Master Trust Agreement.
          (a) A Trust created hereunder shall dissolve, upon twenty
(20) calendar days’ prior written notice from the Owners of such Trust to the
Trustees. The bankruptcy, liquidation, dissolution, death or incapacity of any
Owner shall not (x) operate to dissolve or terminate this Master Trust Agreement
or any Trust, nor (y) entitle such Owner’s legal representatives or heirs to
claim an accounting or to take any action or proceeding in any court for a
partition or winding up of all or any part of the related Trust or related Trust
Estate nor (z) otherwise affect the rights, obligations and liabilities of the
parties hereto.
          (b) Except as provided in Section 9.1(a) above, no Depositor nor any
Owner shall be entitled to revoke or terminate any Trust.
          (c) Notice of any dissolution of any Trust, specifying the date upon
which the related Certificateholders shall surrender their Trust Certificates to
the Certificate Registrar for cancellation by the Certificate Registrar, shall
be given by the Certificate Trustee to the related Certificateholders mailed
within five (5) Business Days of receipt by the Certificate Trustee of notice of
such dissolution pursuant to Section 9.1(a) above. The Certificate Trustee shall
give such notice to the Certificate Registrar (if other than the Certificate
Trustee) at the time such notice is given to Certificateholders.
          In the event that all of the Certificateholders with respect to a
Trust shall not surrender their Trust Certificates for cancellation as required
by notice given pursuant to this Master Trust Agreement, all such Trust
Certificates shall be deemed cancelled and the Certificate Trustee shall have no
further obligation with respect thereto.
          (d) Upon the receipt of written notice from the applicable Owner of
the completion of the winding up of a Trust, including the payment or reasonable
provision for payment of all claims and obligation of the Trust in accordance
with Section 3808 of the Statutory Trust Statute, the Delaware Trustee shall, at
the expense of the Depositors and as directed by such Owner in such writing,
cause the related Certificate of Trust to be canceled by filing a certificate of
cancellation with the Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute and upon filing, the Trust and this
Master Trust Agreement (other than Sections 7.4, 7.5, 7.6 and 7.7, the second
paragraph of Section 9.1(c) and Article VIII hereof) shall terminate with
respect to a Trust, and be of no further force or effect.

29



--------------------------------------------------------------------------------



 



ARTICLE X
SUCCESSOR TRUSTEES AND ADDITIONAL TRUSTEES
          SECTION 10.1 Eligibility Requirements for Trustees. Delaware Trustee
in its individual capacity shall at all times be a corporation satisfying the
provisions of Section 3807(a) of the Statutory Trust Statute; Certificate
Trustee in its individual capacity shall at all times be a national banking
association; and each of the Delaware Trustee and the Certificate Trustee in
their respective individual capacities shall at all times be banking
corporations or associations authorized to exercise corporate powers having a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by Federal or state authorities; and having (or having a direct
or indirect parent which has) a long-term rating of at least “A” by S&P and
“A-1” by Moody’s. If such corporation shall publish reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purpose of this Section, the
combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. In case at any time either Trustee shall cease to be eligible in
accordance with the provisions of this Section, the applicable Trustee shall
resign immediately in the manner and with the effect specified in Section 10.2
hereof.
          SECTION 10.2 Resignation or Removal of Trustees. Each Trustee may at
any time resign and be discharged from the Trusts hereby created by giving
written notice thereof to the Certificateholders sixty (60) days prior to the
effective date of such resignation or discharge date. Upon receiving such notice
of resignation, the Aggregate Majority Certificateholders shall promptly appoint
a successor Trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee. If no successor Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Trustee, at the expense of the Depositors, may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
          If at any time either Trustee shall cease to be eligible in accordance
with the provisions of Section 10.1 hereof and shall fail to resign after
written request therefor by the applicable Owners, or if at any time either
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of either Trustee or of its property shall be
appointed, or any public officer shall take charge or control of either Trustee
or of its property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Aggregate Majority Certificateholders may remove such
Trustee. If the Aggregate Majority Certificateholders shall remove a Trustee
under the authority of the immediately preceding sentence, the Aggregate
Majority Certificateholders shall promptly appoint a successor Trustee by
written instrument in duplicate, one copy of which instrument shall be delivered
to the outgoing Trustee so removed and one copy to the successor Trustee, and
the Depositors shall pay all fees owed to the outgoing Trustee.
          Any resignation or removal of a Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Trustee pursuant to
Section 10.3 hereof and, in the case of a

30



--------------------------------------------------------------------------------



 



removal, payment of all fees and expenses owed to the outgoing Trustee in its
individual capacity. The Administrators shall provide notice of such resignation
or removal of a Trustee to the Certificateholders.
          SECTION 10.3 Successor Trustees. Any successor Trustee appointed
pursuant to Section 10.2 hereof shall execute, acknowledge and deliver to the
Depositors and to its predecessor Trustee, with a copy to the Owners, an
instrument accepting such appointment under this Master Trust Agreement, and
thereupon shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become fully vested with all the rights, powers,
duties, and obligations of its predecessor under this Master Trust Agreement,
with like effect as if originally named as such Trustee. The predecessor Trustee
shall upon payment of fees and expenses payable to it in its individual capacity
deliver to the successor Trustee all documents and statements and monies held by
it under this Master Trust Agreement; and the Depositors and such predecessor
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Trustee all such rights, powers, duties, and obligations.
          No successor Trustee shall accept appointment as provided in this
Section 10.3 unless at the time of such acceptance such successor Trustee shall
be eligible pursuant to Section 10.1 hereof.
          Upon acceptance of appointment by a successor Trustee pursuant to this
Section, the Depositors shall mail notice of the successor of such Trustee to
all Owners. If a Depositor fails to mail such notice within 10 days after
acceptance of appointment by the successor Trustee, the successor Trustee shall
cause such notice to be mailed at the expense of the related Depositor.
          SECTION 10.4 Merger or Consolidation of Trustees. Any Person into
which a Trustee may be merged or converted or with which it may be consolidated
or any Person resulting from any merger, conversion or consolidation to which a
Trustee in its individual capacity shall be a constituent entity, or any Person
succeeding to all or substantially all of the corporate trust business of a
Trustee in its individual capacity, shall be the successor of such Trustee
hereunder, without the execution or filing of any instrument or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding provided such Person shall be eligible pursuant to Section 10.1
hereof.
          SECTION 10.5 Appointment of Co-Trustee or Separate Trustee.
Notwithstanding any other provisions of this Master Trust Agreement, at any
time, for the purpose of meeting any legal requirements of any jurisdiction in
which any part of a Trust Estate or any Asset may at the time be located, and
for the purpose of performing certain duties and obligations of a Trust pursuant
to the Related Trust Documents, the Depositors and the Trustees acting jointly
shall have the power and authority and shall execute and deliver all instruments
to appoint one or more Persons approved by the Trustees to act as co-Trustee,
jointly with the Trustees, or separate trustee or separate trustees, of all or
any part of a Trust Estate, and to vest in such Person, in such capacity, such
title to the related Trust, or any part thereof, and, subject to the other
provisions of this Section, such powers, duties, obligations, rights and trusts
as the Depositors and the Trustees may consider necessary or desirable. If the
Depositors shall not

31



--------------------------------------------------------------------------------



 



have joined in such appointment within fifteen (15) days after the receipt by it
of a request so to do, the Trustees shall have the power to make such
appointment. The compensation of such co-Trustee or separate trustee shall be
payable by the Trust, the Depositors or pursuant to Article VIII, as applicable.
No co-Trustee or separate Trustee under this Master Trust Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 hereof and no notice of the appointment of any co-trustee or
separate Trustee shall be required pursuant to Section 10.3 hereof.
          Each separate Trustee and co-Trustee shall, to the extent permitted by
law, be appointed and act subject to the following provision and conditions:
          1. all rights, powers, duties and obligations conferred or imposed
upon the Trustees, as applicable, shall be conferred upon and exercised or
performed by the Trustees, as applicable, and such separate Trustee or
co-Trustee jointly (it being understood that such separate Trustee or co-Trustee
is not authorized to act separately without the Trustees, as applicable, joining
in such act), except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed, the Trustees, as
applicable, shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties, and obligations (including the holding
of title to the Trust Estate or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate Trustee or co-Trustee,
but solely at the direction of the Trustees, as applicable.
          2. no Trustee under this Master Trust Agreement shall be personally
liable by reason of any act or omission of any other Trustee or co-Trustee under
this Master Trust Agreement; and
          3. the Depositors and the Trustees acting jointly may at any time
accept the resignation of or remove any separate Trustee or co-Trustee.
          Any notice, request or other writing given to the Trustees shall be
deemed to have been given to the separate Trustees and co-Trustees, as if given
to each of them. Every instrument appointing any separate Trustee or co-Trustee,
other than this Master Trust Agreement, shall refer to this Master Trust
Agreement and to the conditions of this Article. Each separate Trustee and
co-Trustee, upon its acceptance of appointment, shall be vested with the estates
specified in its instrument of appointment, either jointly with the Trustees or
separately, as may be provided therein, subject to all the provisions of this
Master Trust Agreement, specifically including every provision of this Master
Trust Agreement relating to the conduct of, affecting the liability of, or
affording protection to, the Trustees. Each such instrument shall be filed with
the Trustees and a copy thereof given to the Depositors and the Owners.
          Any separate Trustee or co-Trustee may at any time appoint a Trustee
as its agent or attorney-in-fact with full power and authority, to the extent
not prohibited by law, to do any lawful act under or in respect of this Master
Trust Agreement on its behalf and in its name. If any separate Trustee or
co-Trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the

32



--------------------------------------------------------------------------------



 



Certificate Trustee, to the extent permitted by law, without the appointment of
a new or successor trustee.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1 Supplements and Amendments. This Master Trust Agreement
may be amended by the Depositors and the Trustees, with the consent of the
Holders of all the outstanding Trust Certificates, to cure any ambiguity, to
correct or supplement any provisions in this Master Trust Agreement or for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions in this Master Trust Agreement.
          Any Trust Certificate may be amended from time to time by the
Depositors and the Trustees, with the consent of the Holders of all the
outstanding Trust Certificates, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of such Trust
Certificate or of modifying in any manner the rights of the Owners of such Trust
Certificate. Notwithstanding anything to the contrary herein, in no event shall
any amendment to any Trust Certificate affect the terms or provisions of any
other Trust created hereunder.
          The manner of obtaining such consents (and any other consents of
Owners provided for in this Master Trust Agreement or in any other Related Trust
Document) and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable requirements as the
Trustees may prescribe.
          Promptly after the execution of any amendment to a Certificate of
Trust, the Depositors shall cause the filing of such amendment with the
Secretary of State.
          Prior to the execution of any amendment to this Master Trust Agreement
or a Certificate of Trust, the Trustees (as such and in their respective
individual capacities) shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Master Trust Agreement and all conditions precedent contained in this
Master Trust Agreement for the execution and delivery of such amendment have
been met. Each Trustee (as such and in their respective individual capacities)
may, but shall not be obligated to, enter into any such amendment which affects
such Trustee’s own rights, duties or immunities under this Master Trust
Agreement or otherwise. Notwithstanding any other provision herein or elsewhere,
no amendment, supplement, waiver, or consent of or with respect to any of the
Related Trust Documents that affects any right, power, authority, duty, benefit,
protection, privilege, immunity, or indemnity of either Trustee (as such or in
its respective individual capacity) shall be binding on such Trustee (as such or
in its individual capacity) unless such Trustee (as such and in its individual
capacity) shall have expressly consented thereto in writing.
          The terms of each Trust Certificate issued pursuant hereto are subject
to all conditions, provisions, amendments and modifications of this Master Trust
Agreement as it may at any time be amended or modified in accordance with the
terms hereof. To the extent there are

33



--------------------------------------------------------------------------------



 



terms and conditions within a Trust Certificate that conflict with the Master
Trust Agreement, the Trust Certificate shall control.
          SECTION 11.2 No Title to a Trust Estate in Owners. The Owners shall
not have title to any part of any Trust Estate. The Owners shall be entitled to
receive distributions with respect to their undivided ownership interest in the
respective related Trust Estate only in accordance with the Forbearance
Agreements and the related Loan Facility Documents. No transfer, by operation of
law or otherwise, of any right, title, or interest of the Owners to and in their
ownership interest in the related Trust Estate shall operate to terminate this
Master Trust Agreement or the related Trust hereunder or entitle any transferee
to an accounting or to the transfer to it of title to any part of such Trust
Estate.
          SECTION 11.3 Limitations on Rights of Others. The provisions of this
Master Trust Agreement are solely for the benefit of the Trustees, the
Indemnified Parties, the Depositors and the Owners, and nothing in this Master
Trust Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in a Trust Estate or
under or in respect of this Master Trust Agreement, the Trust Certificates or
any covenants, conditions or provisions contained herein.
          SECTION 11.4 Notices.
          (a) Unless otherwise expressly specified or permitted by the terms
hereof, all notices and communications shall be in writing and (i) personally
delivered to the appropriate party, (ii) electronically mailed or delivered to
the appropriate party, which shall be deemed given upon actual receipt by the
intended recipient, (iii) telecopied (upon telephone confirmation of receipt
thereof) with a copy delivered by overnight courier, which shall be deemed given
upon telephone confirmation thereof, or (iv) mailed by certified mail, postage
prepaid, return receipt requested, as follows: (x) if to a Trustee, its
respective Corporate Trust Office, (y) (I) if to Franklin, 101 Hudson Street,
Jersey City, New Jersey 07302, Attn: Chief Operating Officer, Telephone:
201.604.1800, with a copy to 101 Hudson Street, Jersey City, New Jersey 07302,
Attn: Chief Legal Officer, Telephone: 201.604.1800, or (II) if to Tribeca, 101
Hudson Street, Jersey City, New Jersey 07302, Attn: Chief Operating Officer,
Telephone: 201.604.1800, with a copy to 101 Hudson Street, Jersey City, New
Jersey 07302, Attn: Chief Legal Officer, Telephone: 201.604.1800, in each case
with a copy to Thacher Proffitt & Wood, LLP, 1700 Pennsylvania Ave., NW,
Suite 800, Washington, D.C. 20006, Attn: Stephen Ornstein, Telephone:
202.626.5646 or (z) as to each such party, at such other address, telecopy
number and telephone number as shall be designated by such party in a written
notice to each other party. Notwithstanding the foregoing, the delivery of any
default notices hereunder shall be provided solely by the means described in
items (i) or (iv) above.
          (b) Except where electronic transmission of a notice is permitted
under Section 11.4(a) hereof, any notice required or permitted to be given to an
Owner shall be given by first-class mail, postage prepaid, at the address of
such Owner as shown in the Certificate Register. Any notice so mailed within the
time prescribed in this Master Trust Agreement shall be conclusively presumed to
have been duly given, whether or not the Owner receives such notice.

34



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything contained in this Agreement to the
contrary, if the Certificate Trustee shall receive directions from the
Administrator which are inconsistent with directions received by the Certificate
Trustee from the Owner, the Certificate Trustee shall only follow the directions
of the Owner. The Certificate Trustee may conclusively rely on any directions
described in this paragraph and shall have no duty to verify or independently
determine the accuracy of the information received by it with respect thereto.
          SECTION 11.5 Severability. Any provision of this Master Trust
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          SECTION 11.6 Separate Counterparts. This Master Trust Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.
          SECTION 11.7 Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Depositors, the Trustees and their successors and each Owner and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by an Owner, the Depositors, or an
Administrator shall bind the successors and assigns of such Owner, Depositor, or
Administrator.
          SECTION 11.8 No Petition. The Trustees, by entering into this Master
Trust Agreement, and each Owner, by accepting a Trust Certificate, hereby
covenant and agree that they will not at any time institute against any Trust,
or join in any institution against any Trust of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States Federal or state bankruptcy or law in connection with any
obligations relating to the Trust Certificates, this Master Trust Agreement or
any other Related Trust Documents.
          SECTION 11.9 No Recourse. Each Owner by accepting a Trust Certificate
acknowledges that such Owner’s Trust Certificate represents a beneficial
interest in the related Trust only and does not represent an interest in or an
obligation of the Depositors, the Trustees or any Affiliate thereof and no
recourse may be had against such Persons or their assets, except as may be
expressly set forth or contemplated in this Master Trust Agreement, the related
Trust Certificates, the other Related Trust Documents or any Loan Facility
Document to which they are a party.
          SECTION 11.10 Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.
          SECTION 11.11 GOVERNING LAW. THIS MASTER TRUST AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH

35



--------------------------------------------------------------------------------



 



THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
          SECTION 11.12 Entire Agreement. With respect to each Trust created
hereunder, the Master Trust Agreement and the Trust Certificates representing
100% Percentage Interests in such Trust shall constitute the governing
instrument of such Trust. The parties hereto acknowledge that they have read
this Master Trust Agreement, understand it and agree to be bound by its terms,
and further agree that this Master Trust Agreement and such Trust Certificates
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersedes all previous agreements, promises, or
representations.
          SECTION 11.13 Survival. All representations, warranties, indemnities
and covenants of the parties contained in this Master Trust Agreement shall
continue in full force and effect and shall survive notwithstanding the full
payment of all amounts due hereunder or the expiration or earlier termination of
this Master Trust Agreement.
[Signature Page Follows]

36



--------------------------------------------------------------------------------



 



          IN WITNESS OF, the parties hereto have caused this Master Trust
Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

          FRANKLIN CREDIT MANAGEMENT CORPORATION,     as a Depositor    
 
       
By:
  /s/ Alexander Gordon Jardin    
 
        Name: Alexander Gordon Jardin     Title: Chief Executive Officer    
 
        TRIBECA LENDING CORP.,     as a Depositor    
 
       
By:
  /s/ Alexander Gordon Jardin    
 
        Name: Alexander Gordon Jardin     Title: Chief Executive Officer    
 
        DEUTSCHE BANK NATIONAL TRUST COMPANY,     as Certificate Trustee    
 
       
By:
  /s/ Hang Luu    
 
        Name: Hang Luu     Title: Authorized Signer    
 
       
By:
  /s/ Ronaldo Reyes    
 
        Name: Ronaldo Reyes     Title: Vice President    
 
        DEUTSCHE BANK TRUST COMPANY DELAWARE,     as Delaware Trustee    
 
       
By:
  /s/ Elizabeth B. Ferry    
 
        Name: Elizabeth B. Ferry     Title: Assistant Vice President    
 
       
By:
  /s/ David Dwyer    
 
        Name: David Dwyer     Title: Vice President    

Master Trust Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
SCHEDULE 1
LOCKBOX ACCOUNTS
1. Address for Mailing of Checks or other Instruments (Lockbox):
Franklin Credit Management Corp.
P.O. Box 620444
Indianapolis, IN 46262-0444
2. Wire Transfer Instructions:
The Huntington National Bank
41 S. High Street
Columbus, OH 43215
Franklin Credit Mgmt Corp- General Depository
ABA: 044000024
Acct. Number: 01899710607

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
EXHIBIT A
[FORM OF CERTIFICATE]
THE INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR ANY STATE SECURITIES LAWS. THIS TRUST CERTIFICATE MAY BE DIRECTLY OR
INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER HEREOF ONLY TO
(I) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE ACT, IN
A TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT PURSUANT TO
RULE 144A OR (II) AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE ACT IN A TRANSACTION
THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR THAT IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. NO PERSON IS
OBLIGATED TO REGISTER THIS TRUST CERTIFICATE UNDER THE ACT OR ANY STATE
SECURITIES LAWS. TRANSFERS OF THE INTEREST IN THE TRUST REPRESENTED BY THIS
TRUST CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 3.4 OF
THE MASTER TRUST AGREEMENT. ANY TRANSFER NOT IN COMPLIANCE WITH SUCH
RESTRICTIONS SHALL BE VOID AB INITIO.
[FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC
IDENTIFIER]
[FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC
IDENTIFIER] TRUST CERTIFICATES

     
Number      
  Dated:                                         
 
  Percentage Interest:                     

 
Registered Holder
 
          This Trust Certificate has been issued by [FRANKLIN CREDIT TRUST
SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC IDENTIFIER], a statutory
trust duly formed and existing under the laws of the State of Delaware (the
“Trust”). The Trust was created pursuant to a master trust agreement, dated as
of December 15, 2008 (the “Master Trust Agreement”) by and among
[                    ], a                      corporation, as a depositor (the
“Depositor”), [                    ], a                      corporation, as a
depositor, Deutsche Bank National Trust Company, a national banking association,
as Certificate Trustee (not in its individual capacity but solely as Certificate
Trustee, in such capacity, the “Certificate Trustee”) and Deutsche Bank Trust
Company Delaware, a Delaware banking corporation, as Delaware Trustee, (not in
its individual capacity but solely as Delaware Trustee, in such

A-1



--------------------------------------------------------------------------------



 



capacity, the “Delaware Trustee” and, collectively with the Certificate Trustee,
the “Trustees”). Terms capitalized herein and not otherwise defined herein shall
have their respective meanings as set forth in the Master Trust Agreement. The
Master Trust Agreement and the Trust Certificates representing 100% Percentage
Interests in the Trust shall constitute the governing instrument of the Trust.
This Trust Certificate is issued pursuant to and entitled to the benefits of the
Master Trust Agreement. To the extent there are terms and conditions within a
Trust Certificate that conflict with the Master Trust Agreement, the Trust
Certificate shall control.
          The Depositor has caused the filing of the Certificate of Trust for
[FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC
IDENTIFIER] and has provided a copy of such Certificate of Trust with evidence
of filing to the Certificate Trustee. From time to time (each, a “Transfer
Date”), the Depositor shall assign, transfer, convey and set over to the Trust
the Depositor’s Record Title (as more fully identified and described in the
related Asset Transfer Notices) in, to, and under certain assets (the
“Transferred Assets”). Such transfer and conveyance shall be made without
recourse to the Depositor. The parties hereto intend that the assignment,
transfer, conveyance and setting over of the Transferred Assets shall make the
Transferred Assets part of the Trust Estate. As of each Transfer Date and
thereafter, the Custodian shall hold the Transferred Assets in trust for the
Trust and shall act only in accordance with the terms of the Custodial
Agreement.
          This Trust Certificate is one of a duly authorized issue of
certificates of the Trust, designated as its [FRANKLIN CREDIT TRUST SERIES]/
[TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC IDENTIFIER] Trust Certificates
(the “Trust Certificates”), all issued under the Master Trust Agreement. This
certifies that the registered holder named above is the registered owner of the
Percentage Interest set forth above of the beneficial ownership interests in the
Trust evidenced by the Trust Certificates. Reference is hereby made to the
Master Trust Agreement for a statement of the respective rights thereunder of
the Trustees and the Certificateholders, and the terms upon which the Trust
Certificates are authenticated and delivered.
          As provided in the Master Trust Agreement and subject to certain
limitations therein set forth, the transfer of this Trust Certificate may be
registered on the Certificate Register of the Trust, upon surrender of this
Trust Certificate for registration of transfer at the office or agency
designated by the Trust pursuant to the Master Trust Agreement, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Certificate Registrar duly executed by the Holder hereof or his attorney
duly authorized in writing, and thereupon one or more new Trust Certificates of
authorized denominations and of the same class and aggregate Percentage Interest
as the surrendered Trust Certificate will be issued to the designated transferee
or transferees.
          Each of the Trustees and any Certificateholders may treat the person
in whose name this Trust Certificate is registered as the owner thereof for all
purposes, whether or not this Trust Certificate is overdue, and none of the
Trustees or any such Certificateholder shall be affected by notice to the
contrary.

A-2



--------------------------------------------------------------------------------



 



          A Holder may pledge all of its interest in a Trust Certificate without
the consent of the Depositors or the Trustees or delivery of the items specified
in clauses (i) and (ii) of the third paragraph of Section 3.4 of the Master
Trust Agreement.
          It is understood and agreed by the Holder of this Trust Certificate
that (a) this Trust Certificate is being executed and delivered on behalf of the
Trust by the Certificate Trustee in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by either Trustee but is
made and intended for the purpose of binding only the Trust, (c) nothing herein
contained shall be construed as creating any liability on either Trustee,
individually or personally, to perform any covenant either express or implied
contained herein, all such liability, if any, being expressly waived by the
Holder hereof and by any person claiming by, through or under the Holder hereof,
and (d) under no circumstances shall either Trustee be personally liable for the
payment of any indebtedness or expense of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Trust Certificate or the Master Trust
Agreement.
          Notwithstanding any provision in this Trust Certificate or the Master
Trust Agreement to the contrary, no provision of this Trust Certificate or the
Master Trust Agreement may (i) eliminate the implied contractual covenant of
good faith and fair dealing, or (ii) limit or eliminate liability for any act or
omission that constitutes a bad faith violation of the implied contractual
covenant of good faith and fair dealing.
          This Trust Certificate and the Master Trust Agreement shall be
construed in accordance with, and governed by, the laws of the State of
Delaware, without regard to the conflict of law provisions thereof.
          Unless the certificate of authentication hereon has been executed by
the Trustee whose name appears below by manual signature, this Certificate shall
not be entitled to any benefit under the Master Trust Agreement, or be valid or
obligatory for any purpose.
[Signature Page Follows]

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, [FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING
TRUST SERIES] [ROMAN NUMERIC IDENTIFIER] and the parties to the Master Trust
Agreement have caused this Trust Certificate to be duly executed.

            [FRANKLIN CREDIT TRUST SERIES] / [TRIBECA LENDING TRUST SERIES]
[ROMAN NUMERIC IDENTIFIER]
      By:   DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity
but solely as Certificate Trustee under the Master Trust Agreement              
By:           Authorized Signatory   

CERTIFICATE OF AUTHENTICATION
          This is one of the Trust Certificates referred to in the
within-mentioned Master Trust Agreement.

            DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity
but solely as Certificate Trustee under the Master Trust Agreement
      By:           Authorized Signatory             

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF TRUST
CERTIFICATE OF TRUST
OF
[FRANKLIN CREDIT TRUST SERIES]/[TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC
IDENTIFIER]
     THIS CERTIFICATE OF TRUST OF [FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA
LENDING TRUST SERIES] [ROMAN NUMERIC IDENTIFIER] (the “Trust”) is being duly
executed and filed by the undersigned on behalf of the Trust to form a statutory
trust under the Statutory Trust Statute (12 Del. C. §§3801 et seq.) (the “Act”).

  1.   Name. The name of the statutory trust being formed is [FRANKLIN CREDIT
TRUST SERIES]/[TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC IDENTIFIER].     2.
  Trustee. The name and business address of the trustee of the Trust with a
principal place of business in the State of Delaware is as follows:

Deutsche Bank Trust Company Delaware
1011 Centre Road
Suite 200
Wilmington, Delaware 19805
     IN WITNESS WHEREOF, each of the undersigned has executed this Certificate
of Trust in accordance with Section 3811(a) of the Act.

            DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity
but solely as Certificate Trustee of the Trust
      By:           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
DELAWARE, not in its individual capacity but solely as Delaware Trustee of the
Trust
      By:           Name:           Title:        

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TRANSFEREE LETTER
Deutsche Bank National Trust Company
c/o DB Services Tennessee
648 Grassmere Park Road
Nashville, Tennessee 37211-3658
Attention: Transfer Unit

  Re:   [FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN
NUMERIC IDENTIFIER] Trust Certificates (the “Certificates”)

Ladies and Gentlemen:
This letter is delivered in connection with the purchase by the undersigned (the
“Purchaser”) of Trust Certificates representing a [      ] % percentage interest
in the [FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN
NUMERIC IDENTIFIER].
In connection with such purchase, the undersigned hereby confirms that:
     (i) The undersigned is (A) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”),
and is aware that the seller of the Trust Certificate may be relying on the
exemption from the registration requirements of the Securities Act provided by
Rule 144A and is acquiring such Trust Certificate for its own account or for the
account of one or more qualified institutional buyers for whom it is authorized
to act or (B) an institutional “accredited investor” within the meaning of
subparagraph (a)(1), (2), (3) or (7) of Rule 501 under the Securities Act (an
“Institutional Accredited Investor”) that is acquiring such Trust Certificates
for its own account, or for the account of such an Institutional Accredited
Investor, for investment purposes and not with a view to, or for offer or sale
in connection with any distribution in violation of the Securities Act.
     (ii) The undersigned understands that the Trust Certificates have not been
and will not be registered under the Securities Act and may be offered, sold or
otherwise transferred only to a person whom the seller reasonably believes is
(A) a qualified institutional buyer or (B) an Institutional Accredited Investor,
and in accordance with any applicable securities laws of any state of the United
States.
     (iii) The undersigned understands that the Trust Certificates bear a legend
to the following effect:
     “THE INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT
BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS. THIS TRUST CERTIFICATE MAY BE
DIRECTLY OR

C-1



--------------------------------------------------------------------------------



 



INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER HEREOF ONLY TO
(I) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE ACT, IN
A TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT PURSUANT TO
RULE 144A OR (II) AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE ACT IN A TRANSACTION
THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR THAT IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. NO PERSON IS
OBLIGATED TO REGISTER THIS TRUST CERTIFICATE UNDER THE ACT OR ANY STATE
SECURITIES LAWS. TRANSFERS OF THE INTEREST IN THE TRUST REPRESENTED BY THIS
TRUST CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 3.4 OF
THE MASTER TRUST AGREEMENT. ANY TRANSFER NOT IN COMPLIANCE WITH SUCH
RESTRICTIONS SHALL BE VOID AB INITIO.”
     (iv) The undersigned hereby represents and warrants to the Trustees and the
Certificate Registrar and any of their respective successors that the
Prospective Owner is not (A) an “employee benefit plan” within the meaning of
Section 3(3) of ERISA, or (B) a “plan” within the meaning of Section 4975(e)(1)
of the Code or (C) an entity, including an insurance company separate account or
general account, whose underlying assets include plan assets by reason of a
plan’s investment in the entity (each, a “Benefit Plan Investor”) and is not
directly or indirectly purchasing such Trust Certificate on behalf of, as
investment manager of, as named fiduciary of, as trustee of, or with the assets
of a Benefit Plan Investor.
     (v) The undersigned hereby undertakes to be bound by the terms and
conditions of the Master Trust Agreement in its capacity as an Owner of the
Trust Certificates in all respects as if it were a signatory thereto. This
undertaking is made for the benefit of the Trustees, the Certificate Registrar
and all Holders of the Certificates present and future.
     (vi) Check one of the following:
     o The Undersigned is a “U.S. Person” and it has attached hereto an Internal
Revenue Service (“IRS”) Form W-9 (or successor form). The Undersigned’s taxpayer
identification number is [                    ].
     o The Undersigned is not a “U.S. Person” and under applicable law in effect
on the date hereof, no taxes will be required to be withheld by the Trustee (or
its agent) with respect to distributions to be made on the Trust Certificates.
The Undersigned has attached hereto either (i) a duly executed IRS Form W-8 BEN
(or successor form), which identifies such Undersigned as the beneficial owner
of the Trust Certificates and states that such Undersigned is not a U.S. Person
or (ii) two duly executed copies of IRS Form W-8ECI (or successor form), which
identify such Undersigned as the beneficial owner of the Trust Certificates and
state that interest and original issue discount on the Trust Certificates are,
or are expected to be, effectively connected with a U.S. trade or business. The
Undersigned agrees to provide to the Certificate Registrar updated IRS Forms W-8

C-2



--------------------------------------------------------------------------------



 



BEN or IRS Forms W-8ECI, as the case may be, any applicable successor IRS forms,
or such other certifications as the Certificate Registrar may reasonably
request, on or before the date that any such IRS form or certification expires
or becomes obsolete, or promptly after the occurrence of any event requiring a
change in the most recent IRS form of certification furnished by it to the
Certificate Registrar.
     For the purpose of paragraph 6, “U.S. Person” means a citizen or resident
of the United States for U.S. federal income tax purposes, a corporation,
partnership or other entity created or organized in or under the laws of the
United States or any of its political subdivisions, an estate the income of
which is subject to U.S. federal income taxation regardless of its source, or a
trust if (i) a U.S. court is able to exercise primary supervision over the trust
administration and (ii) one or more U.S. persons have the authority to control
all of the trust’s substantial decisions.
     (vii) Please make all payments due on the Trust Certificates:
     Please select (a) or (b)
          [(a)] by wire transfer to the following account at a bank or entity in
the United States, having appropriate facilities therefor:
     Account number:
     Institution:
          [(b)] by mailing a check to the following address:
     (viii) All notices to the Holder of the Trust Certificates should be sent
to the following address and facsimile number:

C-3



--------------------------------------------------------------------------------



 



          We acknowledge that the addressees hereof, the Trustees and others
will rely on our confirmations, acknowledgments and agreements set forth herein.
          THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATION LAW THEREOF.

          Very truly yours,    
 
        [Name of Prospective Transferee]    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

Dated:

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSET TRANSFER NOTICE
Deutsche Bank National Trust Company
1761 East St. Andrew Place
Santa Ana, California 92705-4934
Attention: Trust Administration – FM0801
          Re: Funding of Additional Transferred Assets – [FRANKLIN CREDIT TRUST
SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN NUMERIC IDENTIFIER]
Ladies and Gentlemen:
          Reference is hereby made to that certain Master Trust Agreement dated
as of December 15, 2008 (the “Trust Agreement”) by and among
[                    ], as a depositor (the “Depositor”),
[                    ], as a depositor, Deutsch Bank National Trust Company, as
Certificate Trustee and Deutsche Bank Trust Company Delaware, as Delaware
Trustee. Defined terms used but not defined herein shall have the meaning
ascribed thereto in the Trust Agreement.
          This is to confirm that pursuant to Section 2.5 of the Trust
Agreement, on [DATE OF TRANSFER], the undersigned caused to be deposited into
the [FRANKLIN CREDIT TRUST SERIES]/ [TRIBECA LENDING TRUST SERIES] [ROMAN
NUMERIC IDENTIFIER] Record Title of the assets identified and described on
Schedule A attached hereto (the “Assets”).
          The legal documents for such Assets shall be held by
[                    ] as custodian (the “Custodian”). The Servicer for the
Assets shall be [                    ].
          Concurrently herewith, the undersigned will cause to be delivered to
you copies of the following documents pertaining to the acquisition of the
Assets (such documents constituting the Related Trust Documents): (i) the
Custodial Agreement dated as of [                    ] among the Depositor,
                    , and                     , and (ii) a Trust Receipt signed
by the Custodian.
Very truly yours,
[                    ]

                By:       Name:       Title:        

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF RELEASE NOTICE
[                    ] __, 200[_]          
[Custodian]
[Address]
[Attention: ]
With a copy to:
Deutsche Bank National Trust Company, as Certificate Trustee
1761 East St. Andrew Place
Santa Ana, California 92705-4934
Attention: Trust Administration – FM0801

    Re: Release and Transfer of certain Assets from Franklin Credit Trust Series
[   ] to [     ]                     

Ladies and Gentlemen:
     Reference is hereby made to that certain Master Trust Agreement dated as of
December 15, 2008 (the “Trust Agreement”) by and among [                    ],
as a depositor, [                    ], as a depositor (each a “Depositor” and
collectively the “Depositors”), Deutsche Bank National Trust Company, as
certificate trustee (the “Certificate Trustee”) and Deutsche Bank Trust Company
Delaware, as Delaware trustee (the “Delaware Trustee”). Capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Trust
Agreement.
     The Certificateholder hereby directs the Custodian to release the assets
identified on Schedule A attached hereto (the “Assets”) from the Franklin Credit
Trust Series [_] as of the date hereof and simultaneously with such release the
Certificateholder deposits such Assets immediately into the Franklin Credit
Trust Series [_] pursuant to the Asset Transfer Notice attached hereto as
Exhibit 1.
[SIGNATURE PAGE FOLLOWS]

E-1



--------------------------------------------------------------------------------



 



            Very truly yours,


[                                                            ],
as Certificateholder
      By:         Name:         Title:        

          ACKNOWLEDGED AND AGREED:


[                               ]
as Custodian
    By:       Name:       Title:            

          DEUTSCHE BANK NATIONAL TRUST COMPANY, as Certificate Trustee
    By:       Name:       Title:        

E-2



--------------------------------------------------------------------------------



 



SCHEDULE A TO EXHIBIT E
ASSET SCHEDULE

E-3



--------------------------------------------------------------------------------



 



[EXHIBIT 1 TO EXHIBIT E
ASSET TRANSFER NOTICE]

E-4